Name: Commission Regulation (EC) No 2216/2004 of 21 December 2004 for a standardised and secured system of registries pursuant to Directive 2003/87/EC of the European Parliament and of the Council and Decision No 280/2004/EC of the European Parliament and of the CouncilText with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  trade policy;  EU institutions and European civil service;  information technology and data processing;  documentation
 Date Published: nan

 29.12.2004 EN Official Journal of the European Union L 386/1 COMMISSION REGULATION (EC) No 2216/2004 of 21 December 2004 for a standardised and secured system of registries pursuant to Directive 2003/87/EC of the European Parliament and of the Council and Decision No 280/2004/EC of the European Parliament and of the Council (Text with EEA relevance) TABLE OF CONTENTS Chapter I Subject matter and definitions Chapter II Registries and transaction logs Chapter III Contents of the registries Section 1 Reporting and Confidentiality Section 2 Accounts Section 3 Party accounts Section 4 Operator holding accounts Section 5 Person holding accounts Section 6 Tables Section 7 Codes and identifiers Chapter IV Checks and processes Section 1 Blocking of accounts Section 2 Automated checks and the data reconciliation process Section 3 Execution and finalisation of processes Chapter V Transactions Section 1 Allocation and issue of allowances for the 2005-2007 period Section 2 Allocation and issue of allowances for the 2008-2012 period and each subsequent five year period Section 3 Transfers and eligibility Section 4 Verified emissions Section 5 Surrender of allowances Section 6 Cancellation and retirement Section 7 Cancellation and replacement Section 8 Voluntary cancellation and retirement Chapter VI Security standards, authentication and access rights Chapter VII Availability and reliability of information Chapter VIII Records and fees Chapter IX Final provisions Annex I Annex II Annex III Annex IV Annex V Annex VI Table VI-1: Unit Identification Code Table VI-2: Valid Initial Unit Type  Supplementary Unit Type Table VI-3: Account Identification Code Table VI-4: Permit Identification Code Table VI-5: Account Holder Identification Code Table VI-6: Installation Identification Code Table VI-7: Correlation Identification Code Annex VII Annex VIII Table VIII-1: Message Sequence Diagram for Processes concerning an Account or Verified Emissions Table VIII-2: Status Diagram for Processes concerning an Account or Verified Emissions Table VIII-3: Components and Functions for Processes concerning an Account or Verified Emissions Table VIII-4: MgmtOfAccountWS Component Table VIII-5: MgmtOfAccountWS.CreateAccount() function Table VIII-6: MgmtOfAccountWS.UpdateAccount() function Table VIII-7: MgmtOfAccountWS.CloseAccount() function Table VIII-8: MgmtOfAccountWS.UpdateVerifiedEmissions() function Table VIII-9: MgmtOfAccountWS.ReceiveAccountOperationOutcome() function Table VIII-10: AccountManagement Component Table VIII-11: ManagementOfAccount.ValidateAccountCreation() function Table VIII-12: ManagementOfAccount.CreateAccount() function Table VIII-13: AccountManagement.ValidateAccountUpdate() function Table VIII-14: ManagementOfAccount.UpdateAccount() function Table VIII-15: ManagementOfAccount.ValidateAccountClosure() function Table VIII-16: ManagementOfAccount.CloseAccount() Table VIII-17: ManagementOfAccount.ValidateVerifiedEmissionsUpdate() Table VIII-18: ManagementOfAccount.UpdateVerifiedEmissions Table VIII-19: Secondary Checks Annex IX Table IX-1: Tertiary Checks Annex X Table X-1: Secondary Checks Annex XI Annex XII Table XII-1: Community Independent Transaction Log Response Codes Annex XIII Annex XIV Annex XV Annex XVI THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 19(3) thereof, Having regard to Decision 280/2004/EC of the European Parliament and of the Council of 11 February 2004 concerning a mechanism for monitoring Community greenhouse gas emissions and for implementing the Kyoto Protocol (2), and in particular the first subparagraph, second sentence, Article 6(1) thereof, Whereas: (1) An integrated Community system of registries, consisting of the registries of the Community and its Member States established pursuant to Article 6 of Decision No 280/2004/EC that incorporate the registries established pursuant to Article 19 of Directive 2003/87/EC and the Community independent transaction log established pursuant to Article 20 of that Directive, is necessary to ensure that the issue, transfer and cancellation of allowances does not involve irregularities and that transactions are compatible with the obligations resulting from the United Nations Framework Convention on Climate Change (UNFCCC) and the Kyoto Protocol. (2) In accordance with Directive 2003/4/EC of 28 January 2003 on public access to environmental information (3) and Decision 19/CP.7 of the Conference of the Parties to the UNFCCC, specific reports should be made public on a regular basis to ensure that the public has access to information held within the integrated system of registries, subject to certain confidentiality requirements. (3) Community legislation concerning the protection of individuals with regard to the processing of personal data and on the free movement of such data, in particular Directive 95/46/EC on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4), Directive 2002/58/EC concerning the processing of personal data and the protection of privacy in the electronic communications sector (5) and Regulation (EC) No 45/2001 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (6), should be respected where these are applicable to information held and processed pursuant to this Regulation. (4) Each registry should contain one Party holding account, one retirement account, and the cancellation and replacement accounts required pursuant to Decision 19/CP.7 of the Conference of the Parties to the UNFCCC for each commitment period, and each registry established pursuant to Article 19 of Directive 2003/87/EC should contain holding accounts required to implement the requirements of that Directive for operators and for other persons. Each such account should be created in accordance with standardised procedures to ensure the integrity of the registries system and public access to information held in this system. (5) Article 6 of Decision No 280/2004/EC requires the Community and its Member States to apply the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC, for the establishment and operation of registries and the Community independent transaction log. The application and elaboration of these specifications in relation to the integrated Community registries system allows the incorporation of the registries established pursuant to Article 19 of Directive 2003/87/EC into the registries established pursuant to Article 6 of Decision No 280/2004/EC. (6) The Community independent transaction log will perform automated checks on all processes in the Community registries system concerning allowances, verified emissions, accounts and Kyoto units, and the UNFCCC independent transaction log will perform automated checks on processes concerning Kyoto units to ensure that there are no irregularities. Processes that fail these checks will be terminated to ensure that transactions in the Community registries system comply with the requirements of Directive 2003/87/EC and the requirements elaborated pursuant to the UNFCCC and the Kyoto Protocol. (7) All transactions in the Community registries system should be executed in accordance with standardised procedures and, where necessary, on a harmonised timetable, in order to ensure compliance with the requirements of Directive 2003/87/EC and with the requirements elaborated pursuant to the UNFCCC and the Kyoto Protocol, and to protect the integrity of that system. (8) Minimum security standards and harmonised requirements on authentication and access rights should be applied to protect the security of information held in the integrated Community registries system. (9) The Central Administrator and each registry administrator should ensure that interruptions to the operation of the integrated Community registries system are kept to a minimum by taking all reasonable steps to ensure the availability of the registries and the Community independent transaction log and by providing for robust systems and procedures for the safeguarding of all information. (10) Records concerning all processes, operators and persons in the Community registries system should be stored in accordance with the data logging standards set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. (11) A transparent system of fees and a prohibition to charge account holders for specific transactions in the Community registries system will help ensure the integrity of that system. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 23(1) of Directive 2003/87/EC and Article 9(2) of Decision No 280/2004/EC. HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER AND DEFINITIONS Article 1 Subject matter This Regulation lays down general provisions, functional and technical specifications and operational and maintenance requirements concerning the standardised and secured registries system consisting of registries, in the form of standardised electronic databases containing common data elements, and the Community independent transaction log. It also provides for an efficient communication system between the Community independent transaction log and the UNFCCC independent transaction log. Article 2 Definitions For the purposes of this Regulation, the definitions laid down in Article 3 of Directive 2003/87/EC shall apply. The following definitions shall also apply: (a) 2005-2007 period means the period from 1 January 2005 to 31 December 2007 as referred to in Article 11(1) of Directive 2003/87/EC; (b) 2008-2012 period and subsequent five-year periods means the period from 1 January 2008 to 31 December 2012 plus consecutive five-year periods as referred to in Article 11(2) of Directive 2003/87/EC; (c) account holder means a person who holds an account in the registries system; (d) assigned amount means the amount of greenhouse gas emissions in tonnes of carbon dioxide equivalent calculated in accordance with the emission levels determined pursuant to Article 7 of Decision No 280/2004/EC; (e) assigned amount unit (AAU) means a unit issued pursuant to Article 7(3) of Decision No 280/2004/EC; (f) authorised representative means a natural person authorised to represent the Central Administrator, a registry administrator, an account holder or a verifier pursuant to Article 23; (g) CDM registry means the clean development mechanism registry established, operated and maintained by the executive board of the clean development mechanism pursuant to Article 12 of the Kyoto Protocol and the decisions adopted pursuant to the UNFCCC or the Kyoto Protocol; (h) Central Administrator means the person designated by the Commission pursuant to Article 20 of Directive 2003/87/EC to operate and maintain the Community independent transaction log; (i) Community independent transaction log means the independent transaction log provided for in Article 20(1) of Directive 2003/87/EC for the purpose of recording the issue, transfer and cancellation of allowances, and established, operated and maintained in accordance with Article 5; (j) competent authority means the authority or authorities designated by a Member State pursuant to Article 18 of Directive 2003/87/EC; (k) discrepancy means an irregularity detected by the Community independent transaction log or UNFCCC independent transaction log whereby the proposed process does not conform to the requirements specified under Directive 2003/87/EC as elaborated in this Regulation and the requirements elaborated pursuant to the UNFCCC or the Kyoto Protocol; (l) force majeure allowance means a force majeure allowance issued pursuant to Article 29 of Directive 2003/87/EC; (m) inconsistency means an irregularity detected by the Community independent transaction log or UNFCCC independent transaction log whereby the information regarding allowances, accounts or Kyoto units provided by a registry as part of the periodic reconciliation process differs from the information contained in either independent transaction log; (n) Kyoto unit means an AAU, RMU, ERU or CER; (o) process means any one of the processes referred to in Article 32; (p) registry means a registry established, operated and maintained pursuant to Article 6 of Decision No 280/2004/EC, incorporating a registry established pursuant to Article 19 of Directive 2003/87/EC; (q) registry administrator means the competent authority, persons or person, designated by the Member State or the Commission, that operates and maintains a registry in accordance with the requirements of Directive 2003/87/EC, Decision No 280/2004/EC and this Regulation; (r) removal unit (RMU) means a unit issued pursuant to Article 3 of the Kyoto Protocol; (s) temporary CER (tCER) is a CER issued for an afforestation or reforestation project activity under the CDM which, subject to the decisions adopted pursuant to the UNFCCC or the Kyoto Protocol, expires at the end of the commitment period following the one during which it was issued; (t) long-term CER (lCER) is a CER issued for an afforestation or reforestation project activity under the CDM which, subject to the decisions adopted pursuant to the UNFCCC or the Kyoto Protocol, expires at the end of the crediting period of the afforestation or reforestation project activity under the CDM for which it was issued; (u) third country registry means a registry established, operated and maintained by a country listed in Annex B to the Kyoto Protocol which has ratified the Kyoto Protocol and is not a Member State; (v) transaction means the issue, transfer, acquisition, surrender, cancellation and replacement of allowances and the issue, transfer, acquisition, cancellation and retirement of ERUs, CERs, AAUs and RMUs and carry-over of ERUs, CERs and AAUs; (w) UNFCCC independent transaction log means the independent transaction log established, operated and maintained by the Secretariat of the United Nations Framework Convention on Climate Change; (x) verifier means a competent, independent, accredited verification body with responsibility for performing and reporting on the verification process, in accordance with the detailed requirements established by the Member State pursuant to Annex V of Directive 2003/87/EC; (y) year means a calendar year, defined according to Greenwich Mean Time. CHAPTER II REGISTRIES AND TRANSACTION LOGS Article 3 Registries 1. A registry in the form of a standardised electronic database shall be established by each Member State and the Commission by the day after the entry into force of this Regulation. 2. Each registry shall incorporate the hardware and software set out in Annex I, be accessible via the Internet, and conform to the functional and technical specifications required by this Regulation. 3. Each registry shall be capable of executing correctly all the processes concerning verified emissions and accounts set out in Annex VIII, the reconciliation process set out in Annex X and all the administrative processes set out in Annex XI by the day after the entry into force of this Regulation. Each registry shall be capable of executing correctly all the processes concerning allowances and Kyoto units set out in Annex IX by the day after the entry into force of this Regulation, with the exception of the processes with process types 04-00, 06-00, 07-00 and 08-00. Each registry shall be capable of executing correctly the processes concerning allowances and Kyoto units with process types 04-00, 06-00, 07-00 and 08-00 set out in Annex IX by 31 March 2005. Article 4 Consolidated registries A Member State or the Commission may establish, operate and maintain their registry in a consolidated manner together with one or more other Member States or the Community, provided that its registry remains distinct. Article 5 The Community independent transaction log 1. The Community independent transaction log shall be established by the Commission in the form of a standardised electronic database by the day after the entry into force of this Regulation. 2. The Community independent transaction log shall incorporate the hardware and software set out in Annex I, be accessible via the Internet, and conform to the functional and technical specifications required by this Regulation. 3. The Central Administrator designated pursuant to Article 20 of Directive 2003/87/EC shall operate and maintain the Community independent transaction log in accordance with the provisions of this Regulation. 4. The Central Administrator shall provide the administrative processes referred to in Annex XI in order to facilitate the integrity of the data within the registries system. 5. The Central Administrator shall only perform processes concerning allowances, verified emissions, accounts or Kyoto units where necessary to carry out its functions as Central Administrator. 6. The Community independent transaction log shall be capable of executing correctly all the processes concerning allowances, verified emissions, accounts or Kyoto units set out in Annex VIII and Annex IX by the day after the entry into force of this Regulation. The Community independent transaction log shall be capable of executing correctly the reconciliation process set out in Annex X and the administrative processes set out in Annex XI by the day after the entry into force of this Regulation. Article 6 Communication link between registries and the Community independent transaction log 1. A communication link between each registry and the Community independent transaction log shall be established by 31 December 2004. The Central Administrator shall activate the communication link after the testing procedures set out in Annex XIII and the initialisation procedures set out in Annex XIV have been completed successfully and notify the relevant registry administrator thereof. 2. From 1 January 2005 until the communication link referred to in Article 7 has been established, all processes concerning allowances, verified emissions and accounts shall be completed through the exchange of data via the Community independent transaction log. 3. The Commission may instruct the Central Administrator to temporarily suspend a process referred to in Annexes VIII and IX initiated by a registry if that process is not being executed in accordance with Articles 32 to 37. The Commission may instruct the Central Administrator to temporarily suspend the communication link between a registry and the Community independent transaction log or to suspend all or some of the processes referred to in Annexes VIII and IX, if that registry is not operated and maintained in accordance with the provisions of this Regulation. Article 7 Communication link between the independent transaction logs A communication link between the Community independent transaction log and the UNFCCC independent transaction log shall be established promptly after the UNFCCC independent transaction log has been established. After such a link is established, all processes concerning allowances, verified emissions, accounts and Kyoto units shall be completed through the exchange of data via the UNFCCC independent transaction log and thereon to the Community independent transaction log. Article 8 Registry administrators 1. Each Member State and the Commission shall designate a registry administrator to operate and maintain its registry in accordance with the provisions of this Regulation. Member States and the Commission shall ensure that there is no conflict of interest between the registry administrator and its account holders or between the registry administrator and the Central Administrator. 2. Each Member State shall notify the Commission of the identity and contact details of the registry administrator for its registry by 1 September 2004 in accordance with the initialisation procedures set out in Annex XIV. 3. The Member States and the Commission shall retain ultimate responsibility and authority for the operation and maintenance of their registries. 4. The Commission shall coordinate the implementation of the requirements of this Regulation with the registry administrators of each Member State and the Central Administrator. CHAPTER III CONTENTS OF THE REGISTRIES SECTION 1 Reporting and Confidentiality Article 9 Reporting 1. Each registry administrator shall make available the information listed in Annex XVI at the frequencies and to the recipients set out in Annex XVI in a transparent and organised manner via his registry web site. Registry administrators shall not release additional information held in the registry. 2. The Central Administrator shall make available the information listed in Annex XVI at the frequencies and to the recipients set out in Annex XVI in a transparent and organised manner via the Community independent transaction log web site. The Central Administrator shall not release additional information held in the Community independent transaction log. 3. Each web site shall allow the recipients of the reports listed in Annex XVI to query those reports using search facilities. 4. Each registry administrator is responsible for the accuracy of the information that originates from his registry and is made available via the Community independent transaction log website. 5. Neither the Community independent transaction log nor registries shall require account holders to submit price information concerning allowances or Kyoto units. Article 10 Confidentiality 1. All information, including the holdings of all accounts and all transactions made, held in the registries and the Community independent transaction log shall be considered confidential for any purpose other than the implementation of the requirements of this Regulation, Directive 2003/87/EC or national law. 2. Information held in the registries may not be used without the prior consent of the relevant account holder except to operate and maintain those registries in accordance with the provisions of this Regulation. 3. Each competent authority and registry administrator shall only perform processes concerning allowances, verified emissions, accounts or Kyoto units where necessary to carry out their functions as competent authority or registry administrator. SECTION 2 Accounts Article 11 Accounts 1. From 1 January 2005 onwards, each registry shall contain at least one Party holding account created in accordance with Article 12. 2. From 1 January 2005 onwards, each Member State registry shall contain one operator holding account for each installation created in accordance with Article 15 and each registry shall contain at least one person holding account for each person created in accordance with Article 19. 3. From 1 January 2005 onwards, each registry shall contain one retirement account and one cancellation account for the 2005-2007 period and one cancellation account for the 2008-2012 period, created in accordance with Article 12. 4. From 1 January 2008 and from 1 January of the first year of each subsequent five-year period, each registry shall contain one retirement account and the cancellation and replacement accounts required by the relevant decisions adopted pursuant to the UNFCCC or the Kyoto Protocol for the 2008-2012 period and for each subsequent five-year period, created in accordance with Article 12. 5. Unless otherwise provided, all accounts shall be capable of holding allowances and Kyoto units. SECTION 3 Party accounts Article 12 Creation of Party accounts 1. The relevant body of the Member State and the Commission shall submit an application to their respective registry administrator for the creation in their registries of the accounts referred to in Article 11(1), (3) and (4). The applicant shall provide the registry administrator with the information reasonably required by the registry administrator. That information shall include the information set out in Annex IV. 2. Within 10 days of the receipt of an application in accordance with paragraph 1 or the activation of the communication link between the registry and the Community independent transaction log, whichever is the later, the registry administrator shall create the account in the registry in accordance with the account creation process set out in Annex VIII. 3. The applicant referred to in paragraph 1 shall notify its registry administrator within 10 days of any changes in the information provided to its registry administrator pursuant to paragraph 1. Within 10 days of the receipt of such a notification the registry administrator shall update that information in accordance with the account update process set out in Annex VIII. 4. The registry administrator may require the applicants referred to in paragraph 1 to agree to comply with reasonable terms and conditions addressing the issues set out in Annex V. Article 13 Closure of Party accounts Within 10 days of the receipt of an application from the relevant body of a Member State or from the Commission to close a Party holding account, its registry administrator shall close the account in accordance with the account closure process set out in Annex VIII. Article 14 Notification The registry administrator shall immediately notify the account holder of the creation or update of his Party accounts and of the closure of his Party holding accounts. SECTION 4 Operator holding accounts Article 15 Creation of operator holding accounts 1. Within 14 days of the issue of each greenhouse gas emissions permit to the operator of an installation where the installation has not previously been covered by such a permit or the activation of the communication link between the registry and the Community independent transaction log, whichever is the later, the competent authority, or the operator where the competent authority so requires, shall provide the registry administrator of the Member State registry with the information set out in Annex III. 2. Within 10 days of the receipt of the information in paragraph 1 or the activation of the communication link between the registry and the Community independent transaction log, whichever is the later, the registry administrator shall create an operator holding account referred to in Article 11(2) for each installation in its registry in accordance with the account creation process set out in Annex VIII. 3. The competent authority, or the operator where the competent authority so requires, shall notify the registry administrator within 10 days of any changes in the information provided to the registry administrator pursuant to paragraph 1. Within 10 days of the receipt of such a notification the registry administrator shall update the operators details in accordance with the account update process set out in Annex VIII. 4. The registry administrator may require operators to agree to comply with reasonable terms and conditions addressing the issues set out in Annex V. Article 16 Holding of Kyoto units in operator holding accounts An operator holding account shall be capable of holding Kyoto units where authorised by Member State or Community legislation. Article 17 Closure of operator holding accounts 1. The competent authority shall notify the registry administrator within 10 days of a greenhouse gas emissions permit being revoked or surrendered for an installation that is, as a result, not covered by any such permit. Without prejudice to paragraph 2, the registry administrator shall close all operator holding accounts relating to that revocation or surrender in accordance with the account closure process set out in Annex VIII on 30 June the year after the revocation or surrender took place if the relevant installations entry in the latest year of the compliance status table is greater than or equal to zero. If the relevant installations entry in the latest year of the compliance status table is less than zero, the registry administrator shall close its account the day after the entry is greater than or equal to zero or the day after the competent authority has instructed the registry administrator to close the account because there is no reasonable prospect of further allowances being surrendered by the installations operator. 2. If there is a positive balance of allowances or Kyoto units in an operator holding account which the registry administrator is to close in accordance with paragraph 1, the registry administrator shall first request the operator to specify another account within the registry system to which such allowances or Kyoto units shall then be transferred. If the operator has not responded to the registry administrators request within 60 days, the registry administrator shall transfer the balance to the Party holding account. Article 18 Notification The registry administrator shall immediately notify the account holder of the creation, update or closure of his operator holding account. SECTION 5 Person holding accounts Article 19 Creation of person holding accounts 1. An application for the creation of a person holding account shall be submitted to the registry administrator of the registry concerned. The applicant shall provide the registry administrator with the information reasonably required by the registry administrator. That information shall include the information set out in Annex IV. 2. Within 10 days of the receipt of an application in accordance with paragraph 1 or the activation of the communication link between the registry and the Community independent transaction log, whichever is the later, the registry administrator shall create a person holding account in its registry in accordance with the account creation process set out in Annex VIII. The registry administrator shall not establish more than 99 person holding accounts in any one persons name in its registry. 3. The applicant shall notify the registry administrator within 10 days of any changes in the information provided to the registry administrator pursuant to paragraph 1. Within 10 days of the receipt of such a notification the registry administrator shall update the persons details in accordance with the account update process set out in Annex VIII. 4. The registry administrator may require the applicants referred to in paragraph 1 to agree to comply with reasonable terms and conditions addressing the issues set out in Annex V. Article 20 Holding of Kyoto units in person holding accounts A person holding account shall be capable of holding Kyoto units where authorised by Member State or Community legislation. Article 21 Closure of person holding accounts 1. Within 10 days of the receipt of an application from a person to close a person holding account, the registry administrator shall close the account in accordance with the account closure process set out in Annex VIII. 2. If a person holding account has a zero balance and no transactions have been recorded during a period of 12 months, the registry administrator shall notify the account holder that the person holding account shall be closed within 60 days unless the registry administrator receives within that period a request from the account holder that the person holding account be maintained. If the registry administrator does not receive any such request from the account holder, it shall close the account in accordance with the account closure process set out in Annex VIII. Article 22 Notification The registry administrator shall immediately notify each account holder of the creation, update or closure of his person holding account. Article 23 Authorised representatives 1. Each account holder shall appoint a primary and a secondary authorised representative for each account created in accordance with Articles 12, 15 and 19. Requests to the registry administrator to carry out processes shall be submitted by an authorised representative on behalf of the account holder. 2. Each Member State and the Commission may allow account holders in its registry to nominate an additional authorised representative whose agreement is required in addition to the agreement of the primary or secondary authorised representative to submit a request to their registry administrator to carry out one or more of the processes pursuant to Articles 49(1), 52, 53 and 62. 3. Each verifier shall appoint at least one authorised representative to enter or approve the entry of the annual verified emissions for an installation into the verified emissions table in accordance with Article 51(1). 4. Each registry administrator and the Central Administrator shall appoint at least one authorised representative to operate and maintain their registry and the Community independent transaction log on behalf of that administrator. SECTION 6 Tables Article 24 Tables 1. From 1 January 2005 onwards, each Member State registry shall contain one verified emissions table, one surrendered allowances table, and one compliance status table. Each registry may contain additional tables for other purposes. 2. The Community independent transaction log shall contain one national allocation plan table for each Member State for the 2005-2007 period, the 2008-2012 period and for each subsequent five-year period. The Community independent transaction log may contain additional tables for other purposes. 3. The tables in each Member State registry shall contain the information set out in Annex II. The operator holding accounts and person holding accounts shall contain the information set out in Annex XVI. The national allocation plan table in the Community independent transaction log shall contain the information set out in Annex XIV. SECTION 7 Codes and identifiers Article 25 Codes Each registry shall contain the input codes set out in Annex VII and the response codes set out in Annex XII in order to ensure the correct interpretation of information exchanged during each process. Article 26 Account identification codes and alphanumeric identifiers Before creating an account the registry administrator shall assign to each account a unique account identification code and the alphanumeric identifier specified by the account holder as part of the information given under Annexes III and IV respectively. Before creating an account, the registry administrator shall also assign to the account holder a unique account holder identification code comprising the elements set out in Annex VI. CHAPTER IV CHECKS AND PROCESSES SECTION 1 Blocking of accounts Article 27 Blocking of operator holding accounts 1. If, on 1 April of each year starting in 2006, an installations annual verified emissions for the preceding year have not been entered into the verified emissions table in accordance with the verified emissions entry process set out in Annex VIII, the registry administrator shall block the transfer of any allowances out of the operator holding account for that installation. 2. When the installations annual verified emissions for the year referred to in paragraph 1 have been entered into the verified emissions table, the registry administrator shall unblock the account. 3. The registry administrator shall immediately notify the relevant account holder and the competent authority of the blocking and unblocking of each operator holding account. 4. Paragraph 1 shall not apply to the surrender of allowances pursuant to Article 52 or the cancellation and replacement of allowances pursuant to Articles 60 and 61. SECTION 2 Automated checks and the data reconciliation process Article 28 Detection of discrepancies by the Community independent transaction log 1. The Central Administrator shall ensure that the Community independent transaction log conducts the automated checks set out in Annex VIII, Annex IX and Annex XI for all processes concerning allowances, verified emissions, accounts and Kyoto units to ensure that there are no discrepancies. 2. If the automated checks referred to in paragraph 1 identify a discrepancy in a process under Annex VIII, Annex IX and Annex XI, the Central Administrator shall immediately inform the registry administrator or administrators concerned by returning an automated response detailing the exact nature of the discrepancy using the response codes set out in Annex VIII, Annex IX and Annex XI. Upon receiving such a response code for a process under Annex VIII or Annex IX, the registry administrator of the initiating registry shall terminate that process and inform the Community independent transaction log. The Central Administrator shall not update the information contained in the Community independent transaction log. The registry administrator or administrators concerned shall immediately inform the relevant account holders that the process has been terminated. Article 29 Detection of inconsistencies by the Community independent transaction log 1. The Central Administrator shall ensure that the Community independent transaction log periodically initiates the data reconciliation process set out in Annex X. For that purpose the Community independent transaction log shall record all processes concerning allowances, accounts and Kyoto units. Through that process, the Community independent transaction log shall check that the holdings of Kyoto units and allowances in each account in a registry are identical to the records held in the Community independent transaction log. 2. If an inconsistency is detected during the data reconciliation process, the Central Administrator shall immediately inform the registry administrator or administrators concerned. If the inconsistency is not resolved, the Central Administrator shall ensure that the Community independent transaction log does not allow any further process under Annex VIII and Annex IX concerning any of the allowances, accounts or Kyoto units which are the subject of the earlier inconsistency to proceed. Article 30 Detection of discrepancies and inconsistencies by the UNFCCC independent transaction log 1. If the UNFCCC independent transaction log, following an automated check, informs the registry administrator or administrators concerned of a discrepancy in a process, the registry administrator of the initiating registry shall terminate the process and inform the UNFCCC independent transaction log thereof. The registry administrator or administrators concerned shall immediately inform the relevant account holders that the process has been terminated. 2. If the UNFCCC independent transaction log has detected an inconsistency, the Central Administrator shall ensure that the Community independent transaction log does not allow any further process under Annex VIII and Annex IX concerning any of the Kyoto units which are the subject of the earlier inconsistency, and which is not subject to the UNFCCC independent transaction logs automated checks, to proceed. Article 31 Registry automated checks Prior to and during the execution of all processes the registry administrator shall ensure that appropriate automated checks are conducted within the registry, in order to detect discrepancies and thereby terminate processes in advance of automated checks being conducted by the Community independent transaction log or UNFCCC independent transaction log. SECTION 3 Execution and finalisation of processes Article 32 Processes Each process shall follow the complete sequence for message exchanges for that type of process as set out in Annex VIII, Annex IX, Annex X and Annex XI. Each message shall conform to the format and informational requirements described using web services description language as elaborated pursuant to the UNFCCC or the Kyoto Protocol. Article 33 Identification codes The registry administrator shall assign to each process referred to in Annex VIII a unique correlation identification code and to each process referred to in Annex IX a unique transaction identification code. Each such identification code shall comprise the elements set out in Annex VI. Article 34 Finalisation of processes concerning accounts and verified emissions All processes referred to in Annex VIII shall be final when both independent transaction logs successfully inform the initiating registry that they have not detected any discrepancies in the proposal sent by the initiating registry. However, prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, all processes referred to in Annex VIII shall be final when the Community independent transaction log successfully informs the initiating registry that it has not detected any discrepancies in the proposal sent by the initiating registry. Article 35 Finalisation of processes concerning transactions within registries All processes referred to in Annex IX, except the external transfer process, shall be final when both independent transaction logs inform the initiating registry that they have not detected any discrepancies in the proposal sent by the initiating registry and the initiating registry has successfully sent confirmation to both independent transaction logs that it has updated its records in accordance with its proposal. However, prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, all processes referred to in Annex IX, except the external transfer process, shall be final when the Community independent transaction log informs the initiating registry that it has not detected any discrepancies in the proposal sent by the initiating registry and the initiating registry has successfully sent confirmation to the Community independent transaction log that it has updated its records in accordance with its proposal. Article 36 Finalisation of the external transfer process The external transfer process shall be final when both independent transaction logs inform the acquiring registry that they have not detected any discrepancies in the proposal sent by the initiating registry and the acquiring registry has successfully sent confirmation to both independent transaction logs that it has updated its records in accordance with the initiating registrys proposal. However, prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, the external transfer process shall be final when the Community independent transaction log informs the acquiring registry that it has not detected any discrepancies in the proposal sent by the initiating registry and the acquiring registry has successfully sent confirmation to the Community independent transaction log that it has updated its records in accordance with the initiating registrys proposal. Article 37 Finalisation of the reconciliation process The reconciliation process referred to in Annex X shall be final when all inconsistencies between the information contained in a registry and the information contained in the Community independent transaction log for a specific time and date have been resolved, and the reconciliation process has been successfully re-initiated and completed for that registry. CHAPTER V TRANSACTIONS SECTION 1 Allocation and issue of allowances for the 2005-2007 period Article 38 National allocation plan table for the 2005-2007 period 1. By 1 October 2004, each Member State shall notify to the Commission its national allocation plan table, corresponding to the decision taken under Article 11 of Directive 2003/87/EC. If the national allocation plan table is based upon the national allocation plan notified to the Commission which was not rejected under Article 9(3) of Directive 2003/87/EC or on which the Commission has accepted proposed amendments, the Commission shall instruct the Central Administrator to enter the national allocation plan table into the Community independent transaction log in accordance with the initialisation procedures set out in Annex XIV. 2. A Member State shall notify each correction to its national allocation plan together with each corresponding correction in its national allocation plan table to the Commission. If the correction to the national allocation plan table is based upon the national allocation plan notified to the Commission which was not rejected under Article 9(3) of Directive 2003/87/EC or on which the Commission has accepted amendments and that correction is in accordance with methodologies set out in that national allocation plan or results from improvements in data, the Commission shall instruct the Central Administrator to enter the corresponding correction into the national allocation plan table held in the Community independent transaction log in accordance with the initialisation procedures set out in Annex XIV. In all other cases, the Member State shall notify the correction to its national allocation plan to the Commission and if the Commission does not reject this correction in accordance with the procedure in Article 9(3) of Directive 2003/87/EC, the Commission shall instruct the Central Administrator to enter the corresponding correction into the national allocation plan table held in the Community independent transaction log in accordance with the initialisation procedures set out in Annex XIV. 3. The registry administrator shall, subsequent to any correction made pursuant to paragraph 2 which occurs after allowances have been issued under Article 39 and which reduces the total quantity of allowances issued under Article 39 for the 2005-2007 period, transfer the number of allowances specified by the competent authority from the holding accounts referred to in Article 11(1) and (2) in which the allowances are held to the cancellation account for the 2005-2007 period. The correction shall take place in accordance with the correction to allowances process set out in Annex IX. Article 39 Issue of allowances After the national allocation plan table has been entered into the Community independent transaction log and, subject to Article 38(2), by 28 February 2005, the registry administrator shall issue the total quantity of allowances set out in the national allocation plan table into the Party holding account. When issuing such allowances the registry administrator shall assign a unique unit identification code to each allowance comprising the elements set out in Annex VI. Allowances shall be issued in accordance with the allowance issue (2005-2007) process set out in Annex IX. Article 40 Allocation of allowances to operators Without prejudice to Articles 38(2) and 41, by 28 February 2005 and by 28 February of each year thereafter for the 2005-2007 period, the registry administrator shall transfer from the Party holding account to the relevant operator holding account the proportion of the total quantity of allowances issued under Article 39 which has been allocated to the corresponding installation for that year in accordance with the relevant section of the national allocation plan table. Where foreseen for an installation in the national allocation plan of the Member State, the registry administrator may transfer that proportion at a later date of each year. Allowances shall be allocated in accordance with the allowance allocation process set out in Annex IX. Article 41 Surrender of allowances on instruction of the competent authority If instructed to do so by the competent authority pursuant to Article 16(1) of Directive 2003/87/EC, the registry administrator shall surrender part or all of the proportion of the total quantity of allowances issued under Article 39 which has been allocated to an installation for a specific year, by entering the number of surrendered allowances into the section of the surrendered allowance table designated for that installation for that year. These surrendered allowances shall remain in the Party holding account. Allowances surrendered on instruction of the competent authority shall be surrendered in accordance with the allowance allocation process set out in Annex IX. Article 42 Allocation of allowances to new entrants If instructed to do so by the competent authority, the registry administrator shall transfer a proportion of the total quantity of allowances issued under Article 39 that are remaining in the Party holding account to the operator holding account of a new entrant. Allowances shall be transferred in accordance with the internal transfer process set out in Annex IX. Article 43 Issue of force majeure allowances 1. If instructed to do so by the competent authority, the registry administrator shall issue into the Party holding account the number of force majeure allowances authorised by the Commission for the 2005-2007 period pursuant to Article 29 of Directive 2003/87/EC. Force majeure allowances shall be issued in accordance with the force majeure allowance issue process set out in Annex IX. 2. The registry administrator shall enter the number of issued force majeure allowances into the sections of the surrendered allowance table designated for those installations and years for which authorisation was given. 3. When issuing force majeure allowances the registry administrator shall assign a unique unit identification code to each such force majeure allowance comprising the elements set out in Annex VI. SECTION 2 Allocation and issue of allowances for the 2008-2012 period and each subsequent five year period Article 44 National allocation plan table for the 2008-2012 period and each subsequent five year period 1. By 1 January 2007 and by 1 January 12 months before the start of each subsequent five year period, each Member State shall notify to the Commission its national allocation plan table, corresponding to the decision taken under Article 11 of Directive 2003/87/EC. If the national allocation plan table is based upon the national allocation plan notified to the Commission which was not rejected under Article 9(3) of Directive 2003/87/EC or on which the Commission has accepted proposed amendments, the Commission shall instruct the Central Administrator to enter the national allocation plan table into the Community independent transaction log in accordance with the initialisation procedures set out in Annex XIV. 2. A Member State shall notify each correction to its national allocation plan together with each corresponding correction in its national allocation plan table to the Commission. If the correction to the national allocation plan table is based upon the national allocation plan notified to the Commission which was not rejected under Article 9(3) of Directive 2003/87/EC or on which the Commission has accepted amendments and that correction results from improvements in data, the Commission shall instruct the Central Administrator to enter the corresponding correction into the national allocation plan table held in the Community independent transaction log in accordance with the initialisation procedures as set out in Annex XIV. In all other cases, the Member State shall notify the correction to its national allocation plan to the Commission and if the Commission does not reject this correction in accordance with the procedure in Article 9(3) of Directive 2003/87/EC, the Commission shall instruct the Central Administrator to enter the corresponding correction into the national allocation plan table held in the Community independent transaction log in accordance with the initialisation procedures set out in Annex XIV. 3. The registry administrator shall, subsequent to any correction made pursuant to paragraph 2 which occurs after allowances have been issued under Article 45 and which reduces the total quantity of allowances issued under Article 45 for the 2008-2012 period or subsequent five-year periods, convert the number of allowances specified by the competent authority into AAUs by removing the allowance element from the unique unit identification code of each such AAU comprising the elements set out in Annex VI. The correction shall take place in accordance with the correction to allowances process set out in Annex IX. Article 45 Issue of allowances After the national allocation plan table has been entered into the Community independent transaction log and, subject to Article 44(2), by 28 February of the first year of the 2008-2012 period and by 28 February of the first year of each subsequent five-year period, the registry administrator shall issue the total quantity of allowances set out in the national allocation plan table into the Party holding account by converting an equal quantity of AAUs held in that holding account into allowances. This conversion shall take place through adding the allowance element to the unique unit identification code of each such AAU, comprising the elements set out in Annex VI. The issue of allowances for the 2008-2012 period and each subsequent five-year period shall take place in accordance with the allowance issue (2008-2012 onwards) process set out in Annex IX. Article 46 Allocation of allowances to operators Without prejudice to Articles 44(2) and 47, by 28 February 2008 and by 28 February in each year thereafter, the registry administrator shall transfer from the Party holding account to the relevant operator holding account the proportion of the total quantity of allowances issued under Article 45 which has been allocated to the corresponding installation for that year in accordance with the relevant section of the national allocation plan table. Where foreseen for an installation in the national allocation plan of the Member State, the registry administrator may transfer that proportion at a later date of each year. Allowances shall be allocated in accordance with the allowance allocation process set out in Annex IX. Article 47 Surrender of allowances on instruction of the competent authority If instructed to do so by the competent authority pursuant to Article 16(1) of Directive 2003/87/EC, the registry administrator shall surrender part or all of the proportion of the total quantity of allowances issued under Article 45 which has been allocated to an installation for a specific year, by entering the number of surrendered allowances into the section of the surrendered allowance table designated for that installation for that year. These surrendered allowances shall remain in the Party holding account. Allowances surrendered on instruction of the competent authority shall be surrendered in accordance with the allowance allocation process set out in Annex IX. Article 48 Allocation of allowances to new entrants If instructed to do so by the competent authority, the registry administrator shall transfer a proportion of the total quantity of allowances issued under Article 45 that are remaining in the Party holding account to the operator holding account of a new entrant. Allowances shall be transferred in accordance with the internal transfer process set out in Annex IX. SECTION 3 Transfers and eligibility Article 49 Transfers of allowances and Kyoto units by account holders 1. The registry administrator shall carry out any transfer between holding accounts referred to in Article 11(1) and (2): (a) within its registry as requested by an account holder in accordance with the internal transfer process set out in Annex IX; (b) between registries as requested by an account holder for allowances issued for the 2005-2007 period in accordance with the external transfer (2005-2007) process set out in Annex IX; and (c) between registries as requested by an account holder for allowances issued for the 2008-2012 period and subsequent five-year periods and Kyoto units in accordance with the external transfer (2008-2012 onwards) process set out in Annex IX. 2. Allowances may only be transferred from an account in a registry to an account in a third country registry or the CDM Registry, or acquired from an account in a third country registry or the CDM Registry by an account in a registry, where an agreement has been concluded in accordance with Article 25(1) of Directive 2003/87/EC and such transfers are in accordance with any provisions relating to the mutual recognition of allowances under that agreement drawn up by the Commission pursuant to Article 25(2) of Directive 2003/87/EC. Article 50 Eligibility and the commitment period reserve 1. A Member State may not transfer or acquire ERUs or AAUs, or use CERs, until 16 months have elapsed since the submission of its report in accordance with Article 7(1) of Decision 280/2004/EC, unless the Secretariat to the UNFCCC has informed that Member State that compliance procedures will not be commenced. Pursuant to Article 8 of Decision No 280/2004/EC, if the Secretariat to the UNFCCC informs a Member State that it does not meet the requirements allowing it to transfer or acquire ERUs or AAUs, or use CERs, the relevant body of the Member State shall instruct the registry administrator not to initiate those transactions requiring such eligibility. 2. When, from 1 January 2008 onwards, the holdings of ERUs, CERs, AAUs and RMUs valid for the relevant five-year period in the Party holding accounts, operator holding accounts, person holding accounts and retirement accounts in a Member State approach a breach of the commitment period reserve, calculated as 90 % of the Member States assigned amount or 100 % of five times its most recently reviewed inventory, whichever is the lowest, the Commission shall notify that Member State. SECTION 4 Verified emissions Article 51 Verified emissions of an installation 1. Upon the verification as satisfactory, in accordance with the detailed requirements established by the Member State pursuant to Annex V of Directive 2003/87/EC, of an operators report on the emissions from an installation during a previous year, the verifier shall enter or approve the entry of the annual verified emissions for that installation for that year into the section of the verified emissions table designated for that installation for that year in accordance with the verified emissions update process set out under Annex VIII. 2. The competent authority may instruct the registry administrator to correct the annual verified emissions for an installation for a previous year, to ensure compliance with the detailed requirements established by the Member State pursuant to Annex V of Directive 2003/87/EC, by entering the corrected annual verified emissions for that installation for that year into the section of the verified emissions table designated for that installation for that year in accordance with the verified emissions update process set out under Annex VIII. SECTION 5 Surrender of allowances Article 52 Surrender of allowances An operator shall surrender allowances for an installation by requesting or, where provided in Member State legislation, be deemed to have requested, the registry administrator to: (a) transfer a specified number of allowances for a specified year from the relevant operator holding account into the Party holding account of that registry; (b) enter the number of transferred allowances into the section of the surrendered allowance table designated for that installation for that year. The transfer and entry shall take place in accordance with the allowance surrender process set out under Annex IX. Article 53 The use of CERs and ERUs The use of CERs and ERUs by an operator in accordance with Article 11a of Directive 2003/87/EC in respect of an installation shall take place through an operator requesting the registry administrator to: (a) transfer a specified number of CERs or ERUs for a specified year from the relevant operator holding account into the Party holding account of that registry; (b) enter the number of transferred CERs and ERUs into the section of the surrendered allowance table designated for that installation for that year. From 1 January 2008 onwards, the registry administrator shall only accept requests to use CERs and ERUs up to a percentage of the allocation made to each installation, as specified by that administrators Member State in its national allocation plan for that period. The transfer and entry shall take place in accordance with the allowance surrender process set out under Annex IX. Article 54 Surrender of force majeure allowances The issue of force majeure allowances in accordance with Article 43 shall constitute the surrender of those force majeure allowances. Article 55 Calculation of compliance status figures Upon an entry being made into the section of the surrendered allowance table or verified emissions table designated for an installation, the registry administrator shall: (a) during the years 2005, 2006 and 2007 determine the compliance status figure for that installation and for each year by calculating the sum of all allowances surrendered from the year 2005 up to and including the current year minus the sum of all verified emissions from the year 2005 up to and including the current year; (b) during the year 2008 and each year thereafter determine the compliance status figure for that installation and for each year by calculating the sum of all allowances surrendered from the year 2008 up to and including the current year minus the sum of all verified emissions from the year 2008 up to and including the current year, plus a correction factor. The correction factor shall be zero if the 2007 figure was greater than zero, but shall remain as the 2007 figure if the 2007 figure is less than or equal to zero. Article 56 Entries into the compliance status table 1. The registry administrator shall enter the installations compliance status figure calculated in accordance with Article 55 for each year into the section of the compliance status table designated for that installation. 2. On 1 May 2006 and on 1 May of each year thereafter the registry administrator shall notify the compliance status table to the competent authority. In addition, the registry administrator shall notify any changes to the entries for previous years of the compliance status table to the competent authority. Article 57 Entries into the verified emissions table Where, on 1 May 2006 and on 1 May of each year thereafter, no verified emissions figure has been entered into the verified emissions table for an installation for a previous year, any substitute emissions figure determined pursuant to Article 16(1) of Directive 2003/87/EC which has not been calculated in accordance with the detailed requirements established by the Member State pursuant to Annex V of Directive 2003/87/EC shall not be entered into the verified emissions table. SECTION 6 Cancellation and retirement Article 58 Cancellation and retirement of surrendered allowances and force majeure allowances for the 2005-2007 period On 30 June 2006, 2007 and 2008 the registry administrator shall cancel a number of allowances, CERs, and force majeure allowances held in the Party holding account pursuant to Articles 52, 53 and 54. The number of allowances, CERs, and force majeure allowances to be cancelled shall be equal to the total number of surrendered allowances entered in the surrendered allowance table for the periods 1 January 2005 to 30 June 2006, 30 June 2006 to 30 June 2007, and 30 June 2007 to 30 June 2008. Cancellation shall take place by transferring CERs, with the exception of CERs resulting from projects referred to in Article 11a(3) of Directive 2003/87/EC, from the Party holding account into the cancellation account for the 2008-2012 period, and by transferring allowances and force majeure allowances from the Party holding account to the retirement account for the 2005-2007 period, in accordance with the retirement (2005-2007) process set out in Annex IX. Article 59 Cancellation and retirement of surrendered allowances for the 2008-2012 period and subsequent periods On 30 June 2009 and on 30 June of each year thereafter, the registry administrator shall cancel allowances surrendered for the 2008-2012 period and each subsequent five year period, in accordance with the retirement (2008-2012 onwards) process set out in Annex IX, by: (a) converting a number of allowances issued for that five-year period and held in the Party holding account, equal to the total number of allowances surrendered pursuant to Article 52 as entered in the surrendered allowance table since 1 January 2008 on 30 June 2009 and since 30 June of the preceding year on 30 June of the subsequent years, into AAUs by removing the allowance element from the unique unit identification code of each such AAU comprising the elements set out in Annex VI; and (b) transferring a number of Kyoto units of the type specified by the competent authority, with the exception of Kyoto units resulting from projects referred to in Article 11a(3) of Directive 2003/87/EC, equal to the total number of allowances surrendered pursuant to Articles 52 and 53 as entered in the surrendered allowance table since 1 January 2008 on 30 June 2009 and since 30 June of the preceding year on 30 June of the subsequent years, from the Party holding account to the retirement account for the relevant period. SECTION 7 Cancellation and replacement Article 60 Cancellation and replacement of allowances issued for the 2005-2007 period On 1 May 2008, each registry administrator shall cancel and, if instructed to do so by the competent authority, replace allowances held in his registry in accordance with the allowance cancellation and replacement process set out in Annex IX by: (a) transferring a number of allowances, equal to the number of allowances issued for the 2005-2007 period minus the number of allowances surrendered pursuant to Articles 52 and 54 since 30 June of the preceding year, from their holding accounts referred to in Article 11(1) and (2) to the cancellation account for the 2005-2007 period; (b) if instructed to do so by the competent authority, issuing a number of replacement allowances specified by the competent authority by converting an equal number of AAUs issued for the 2008-2012 period held in the Party holding account into allowances by adding the allowance element to the unique unit identification code of each such AAU comprising the elements set out in Annex VI; (c) transferring any such replacement allowances referred to in (b) from the Party holding account into the operator and person holding accounts specified by the competent authority from which allowances were transferred under point (a). Article 61 Cancellation and replacement of allowances issued for the 2008-2012 period and subsequent periods On 1 May in 2013 and on 1 May in the first year of each subsequent five year period, each registry administrator shall cancel and replace allowances held in its registry in accordance with the allowance cancellation and replacement process set out in Annex IX by: (a) transferring all allowances issued for the preceding five-year period from their operator and person holding accounts to the Party holding account; (b) converting a number of allowances, equal to the number of allowances issued for the preceding five-year period minus the number of allowances surrendered pursuant to Article 52 since 30 June of the preceding year, into AAUs by removing the allowance element from the unique unit identification code of each such AAU comprising the elements set out in Annex VI; (c) issuing an equal number of replacement allowances by converting AAUs issued for the current period held in the Party holding account into allowances by adding the allowance element to the unique unit identification code of each such AAU comprising the elements set out in Annex VI; (d) transferring a number of those allowances issued under point (c) for the current period from the Party holding account into each operator and person holding account from which allowances were transferred under point (a), equal to the number of allowances that were transferred from those accounts under point (a). SECTION 8 Voluntary cancellation and retirement Article 62 Voluntary cancellation of allowances and Kyoto units 1. The registry administrator shall carry out any request from an account holder pursuant to Article 12(4) of Directive 2003/87/EC to voluntarily cancel allowances or Kyoto units held in any of his holding accounts. The voluntary cancellation of allowances and Kyoto units shall take place in accordance with paragraphs 2 and 3. 2. For allowances issued for the 2005-2007 period the registry administrator shall transfer the number of allowances specified by the account holder from his account to the cancellation account for the 2005-2007 period in accordance with the allowance cancellation (2005-2007) process set out in Annex IX. 3. For Kyoto units and allowances issued for the 2008-2012 period and subsequent five-year periods the registry administrator shall transfer the number of Kyoto units or allowances specified by the account holder from his account to the appropriate cancellation account for the 2008-2012 period and subsequent five-year periods in accordance with the cancellation (2008-2012 onwards) process set out Annex IX. 4. Allowances or Kyoto units held in a cancellation account may not be transferred to any other account in the registries system or to any account in the CDM registry or in a third country registry. Article 63 Retirement of Kyoto units 1. If instructed by the relevant body of the Member State, the registry administrator shall transfer any quantity and types of Kyoto units specified by that body which have not already been retired pursuant to Article 59 from the Party holding account to the appropriate retirement account in his registry in accordance with the retirement (2008-2012 onwards) process set out in Annex IX. 2. An operator or person shall not be able to transfer allowances from his operator or person holding account into a retirement account. 3. Kyoto units held in a retirement account may not be transferred to any other account in the registries system or to any account in the CDM registry or in a third country registry. CHAPTER VI SECURITY STANDARDS, AUTHENTICATION AND ACCESS RIGHTS Article 64 Security standards 1. Each registry shall comply with the security standards set out in Annex XV. 2. The Community independent transaction log shall comply with the security standards set out in Annex XV. Article 65 Authentication The Member States and the Community shall use the digital certificates issued by the Secretariat to the UNFCCC, or an entity designated by it, to authenticate their registries and the Community independent transaction log to the UNFCCC independent transaction log. However, from 1 January 2005 until the communication link between the Community independent transaction log and UNFCCC independent transaction log is established, the identity of each registry and the Community independent transaction log shall be authenticated using digital certificates and usernames and passwords as specified in Annex XV. The Commission, or an entity designated by it, shall act as the certification authority for all digital certificates and shall distribute the usernames and passwords. Article 66 Access to registries 1. An authorised representative shall only have access to the accounts within a registry which he is authorised to access or be able to request the initiation of processes which he is authorised to request pursuant to Article 23. This access or these requests shall take place through a secure area of the website for that registry. The registry administrator shall issue each authorised representative with a username and password to permit the level of access to accounts or processes to which he is authorised. Registry administrators may apply additional security requirements at their discretion if they are compatible with the provisions of this Regulation. 2. The registry administrator may assume that a user who has entered a matching username and password is the authorised representative registered under that username and password, until such point that the authorised representative informs the registry administrator that the security of his password has been compromised and requests a replacement. The registry administrator shall promptly issue such replacement passwords. 3. The registry administrator shall ensure that the secure area of the registry website is accessible to any computer using a widely available Internet browser. Communications between the authorised representatives and the secure area of the registry website shall be encrypted in accordance with the security standards in Annex XV. 4. The registry administrator shall take all necessary steps to ensure that unauthorised access to the secure area of the registry website does not occur. Article 67 Suspension of access to accounts 1. The Central Administrator and each registry administrator may only suspend an authorised representatives password to any accounts or processes to which he would otherwise have access if the authorised representative has, or that administrator has reasonable grounds to believe the authorised representative has: (a) attempted to access accounts or processes which he is not authorised to access; (b) repeatedly attempted to access an account or a process using a non-matching username and password; or (c) attempted, or is attempting, to undermine the security of the registry or the registries system. 2. Where access to an operator holding account has been suspended pursuant to paragraph 1 or pursuant to Article 69 between 28 April and 30 April in any year from 2006 onwards, the registry administrator shall, if so requested by the account holder and following submission of his authorised representative's identity by means of supporting evidence, surrender the number of allowances and use the number of CERs and ERUs specified by the account holder in accordance with the allowance surrender process set out in Article 52 and 53 and Annex IX. CHAPTER VII AVAILABILITY AND RELIABILITY OF INFORMATION Article 68 Availability and reliability of registries and the Community independent transaction log The Central Administrator and each registry administrator shall take all reasonable steps to ensure that: (a) the registry is available for access by account holders 24 hours a day, 7 days a week, and that the communication link between the registry and the Community independent transaction log is maintained 24 hours a day, 7 days a week, thereby providing backup hardware and software in the event of a breakdown in operations of the primary hardware and software; (b) the registry and the Community independent transaction log respond promptly to requests made by account holders. They shall ensure that the registry and Community independent transaction log incorporate robust systems and procedures for the safeguarding of all data and the prompt recovery of all data and operations in the event of a disaster. They shall keep interruptions to the operation of the registry and Community independent transaction log to a minimum. Article 69 Suspension of access The Central Administrator may suspend access to the Community independent transaction log and a registry administrator may suspend access to his registry if there is a breach of security of the Community independent transaction log or of a registry which threatens the integrity of the Community independent transaction log or of a registry or the integrity of the registries system and the back-up facilities under Article 68 are similarly affected. Article 70 Notification of suspension of access 1. In the event of a breach of security of the Community independent transaction log that may lead to suspension of access, the Central Administrator shall promptly inform registry administrators of any risks posed to registries. 2. In the event of a breach of security of a registry that may lead to suspension of access, the relevant registry administrator shall promptly inform the Central Administrator who shall, in turn, promptly inform other registry administrators of any risks posed to registries. 3. If the registry administrator becomes aware that it is necessary to suspend either access to accounts or other operations of the registry, he shall give all relevant account holders and verifiers, the Central Administrator and other registry administrators such prior notice of the suspension as is reasonably practicable. 4. If the Central Administrator becomes aware that it is necessary to suspend access to operations of the Community independent transaction log, it shall give all registry administrators such prior notice of the suspension as is reasonably practicable. 5. The notices referred to in paragraphs 3 and 4 shall include the likely duration of the suspension and shall be clearly displayed on the public area of that registrys web site or on the public area of the Community independent transaction log's web site. Article 71 Testing area of each registry and the Community independent transaction log 1. Each registry administrator shall establish a testing area within which any new version or release of a registry can be tested in accordance with the testing procedures set out in Annex XIII so as to ensure that: (a) any testing procedures on a new version or release of a registry are completed without reducing the availability to account holders of the version or release of the registry which currently has a communication link with the Community independent transaction log or UNFCCC independent transaction log; and (b) any communication link between a new version or release of a registry and the Community independent transaction log or UNFCCC independent transaction log is established and activated with minimum disruption to its account holders. 2. The Central Administrator shall establish a testing area so as to facilitate testing procedures referred to in paragraph 1. 3. The registry administrators and the Central Administrator shall ensure that the hardware and software of their testing area shall perform in a manner that is representative of the performance of the primary hardware and software referred to in Article 68. Article 72 Change management 1. The Central Administrator shall coordinate with registry administrators and the Secretariat to the UNFCCC the preparation and implementation of any amendments to this Regulation resulting in changes in the functional and technical specifications of the registry system before their implementation. 2. If, as a result of a these amendments, a new version or release of a registry is required, each registry administrator shall successfully complete the testing procedures set out in Annex XIII before a communication link is established and activated between the new version or release of that registry and the Community independent transaction log or UNFCCC independent transaction log. 3. Each registry administrator shall continuously monitor the availability, reliability and efficiency of his registry in order to ensure a level of performance which meets the requirements of this Regulation. If, as a result of this monitoring or the suspension of the communication link pursuant to Article 6(3), a new version or release of a registry is required, each registry administrator shall successfully complete the testing procedures set out in Annex XIII before a communication link is established and activated between the new version or release of that registry and the Community independent transaction log or UNFCCC independent transaction log. CHAPTER VIII RECORDS AND FEES Article 73 Records 1. The Central Administrator and each registry administrator shall store records concerning all processes and account holders set out in Annex III, Annex IV, Annex VIII, Annex IX, Annex X and Annex XI for 15 years or until any questions of implementation relating to them have been resolved, whichever is the later. 2. Records shall be stored in accordance with the data logging standards elaborated pursuant to the UNFCCC or the Kyoto Protocol. Article 74 Fees Any fees charged by the registry administrator to account holders shall be reasonable and shall be clearly displayed on the public area of that registrys web site. Registry administrators shall not differentiate any such fees on the basis of the location of an account holder within the Community. Registry administrators shall not charge account holders for transactions of allowances pursuant to Article 49, Articles 52 to 54 and Articles 58 to 63. CHAPTER IX FINAL PROVISIONS Article 75 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2004. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 275, 25.10.2003, p. 32. (2) OJ L 49, 19.2.2004, p. 1. (3) OJ L 41, 14.2.2003, p. 26. (4) OJ L 281, 23.11.1995, p. 31. (5) OJ L 201, 31.7.2002, p. 37. (6) OJ L 8, 12.1.2001, p. 1. ANNEX I Hardware and software requirements of registries and the Community independent transaction log Architecture requirements 1. Each registry and the Community independent transaction log shall include the following hardware and software in their architecture: (a) web server; (b) application server; (c) database server installed on a separate machine to that or those used for the web server and application server; (d) firewalls. Communication requirements 2. From 1 January 2005 until the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established: (a) the record of the time in the Community independent transaction log and each registry shall be synchronised to Greenwich Mean Time; (b) all processes concerning allowances, verified emissions and accounts shall be completed by the exchange of data written in extensible markup language (XML) using the simple object access protocol (SOAP) version 1.1 over the hypertext transfer protocol (HTTP) version 1.1 (remote procedure call (RPC) encoded style). 3. After the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established: (a) the record of the time in the UNFCCC independent transaction log, Community independent transaction log and each registry shall be synchronised, and (b) all processes concerning allowances, verified emissions, accounts and Kyoto units shall be completed by the exchange of data, using the hardware and software requirements set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. ANNEX II Tables to be contained in Member State registries 1. Each Member State registry shall be capable of tabulating the following information which shall comprise the verified emissions table: (a) Years: in individual cells from 2005 onwards in ascending order. (b) Installation identification code: in individual cells comprising the elements set out in Annex VI and in ascending order. (c) Verified emissions: the verified emissions for a specified year for a specified installation shall be entered into the cell connecting that year to that installations identification code. 2. Each Member State registry shall be capable of tabulating the following information which shall comprise the surrendered allowances table: (a) Years: in individual cells from 2005 onwards in ascending order. (b) Installation identification code: in individual cells comprising the elements set out in Annex VI and in ascending order. (c) Surrendered allowances: the number of allowances surrendered in accordance with Articles 52, 53 and 54 for a specified year for a specified installation shall be entered into the three cells connecting that year to that installations identification code. 3. Each Member State registry shall be capable of tabulating the following information which shall comprise the compliance status table: (a) Years: in individual cells from 2005 onwards in ascending order. (b) Installation identification code: in individual cells comprising the elements set out in Annex VI and in ascending order. (c) Compliance status: the compliance status for a specified year for a specified installation shall be entered into the cell connecting that year to that installations identification code. The compliance status shall be calculated in accordance with Article 55. ANNEX III Information concerning each operator holding account to be provided to the registry administrator 1. Points 1 to 4.1, 4.4 to 5.5 and point 7 (activity 1) of the information identifying the installation as listed in section 11.1 of Annex I to Decision 2004/156/EC. 2. The permit identification code specified by the competent authority, comprising the elements set out in Annex VI. 3. The installation identification code, comprising the elements set out in Annex VI. 4. The alphanumeric identifier specified by the operator for the account, which shall be unique within the registry. 5. Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of the primary authorised representative of the operator holding account specified by the operator for that account. 6. Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of the secondary authorised representative of the operator holding account specified by the operator for that account. 7. Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of any additional authorised representatives of the operator holding account and their account access rights, specified by the operator for that account. 8. Evidence to support the identity of the authorised representatives of the operator holding account. ANNEX IV Information concerning accounts referred to in Article 11(1), (3) and (4) and person holding accounts to be provided to the registry administrator 1. Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of the person requesting the opening of the person holding account. 2. Evidence to support the identity of the person requesting the opening of the person holding account. 3. The alphanumeric identifier specified by the Member State, the Commission or person for the account, which shall be unique within the registry. 4. Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of the primary authorised representative of the account specified by the Member State, the Commission or person for that account. 5. Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of the secondary authorised representative of the account specified by the Member State, the Commission or person for that account. 6. Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of any additional authorised representatives of the account and their account access rights, specified by the Member State, the Commission or person for that account. 7. Evidence to support the identity of the authorised representatives of the account. ANNEX V Core terms and conditions Structure and effect of core terms and conditions 1. The relationship between account holders and registry administrators. The account holder and authorised representatives obligations 2. The account holder and authorised representatives obligations with respect to security, usernames and passwords, and access to the registry website. 3. The account holder and authorised representatives obligation to post data on the registry website and ensure that data posted is accurate. 4. The account holder and authorised representatives obligation to comply with the terms of use of the registry website. The registry administrators obligations 5. The registry administrators obligation to carry out account holders instructions. 6. The registry administrators obligation to log the account holders details. 7. The registry administrators obligation to create, update or close the account in accordance with the provisions of the Regulation. Process procedures 8. The process finalisation and confirmation provisions. Payment 9. The terms and conditions regarding any registry fees for establishing and maintaining accounts. Operation of the registry website 10. Provisions regarding the right of the registry administrator to make changes to the registry website. 11. Conditions of use of the registry website. Warranties and indemnities 12. Accuracy of information. 13. Authority to initiate processes. Modification of these core terms to reflect changes to this Regulation or changes to domestic legislation Security and response to security breaches Dispute resolution 14. Provisions relating to disputes between account holders. Liability 15. The limit of liability for the registry administrator. 16. The limit of liability for the account holder. Third party rights Agency, notices and governing law ANNEX VI Definitions of identification codes Introduction 1. This Annex prescribes the elements of the following identification codes: (a) unit identification code; (b) account identification code; (c) permit identification code; (d) account holder identification code; (e) installation identification code; (f) correlation identification code; (g) transaction identification code; (h) reconciliation identification code; (i) project identification code. The version of the ISO3166 codes shall be as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Display and reporting of identification codes 2. For the purpose of displaying and reporting the identification codes set out in this Annex, each element of an identification code shall be separated by a dash - and without spaces. Leading zeros in numeric values shall not be displayed. The separating dash - shall not be stored in the elements of the identification code. Unit identification code 3. Table VI-1 details the elements of the unit identification code. Each Kyoto unit and allowance shall be assigned a unit identification code. Unit identification codes shall be generated by registries and shall be unique throughout the registries system. 4. A set of units shall be transmitted as a unit block defined by the starting block identifier and the ending block identifier. Every unit of a unit block shall be identical, except for their unique identifier element. Every unique identifier element of the units of a unit block shall be consecutive. When necessary to perform a transaction, keep track of, record or otherwise characterise a unit or unit block, registries or transaction logs shall create multiple unit blocks from a single unit block. When transmitting a single unit, the starting block identifier and ending block identifier shall be equal. 5. Multiple unit blocks shall not overlap with respect to their identifier element. Multiple unit blocks in the same message shall appear in the message in ascending order of their starting block identifier. Table VI-1: Unit Identification Code Element Display Order Identifier Required for the Following Unit Types Data Type Length Range or Codes Originating Registry 1 AAU, RMU, CER, ERU A 3 ISO3166 (2 letter code), EU for the Community registry Unit Type 2 AAU, RMU, CER, ERU N 2 0 = not a Kyoto unit 1 = AAU 2 = RMU 3 = ERU converted from AAU 4 = ERU converted from RMU 5 = CER (not lCER or tCER) 6 = tCER 7 = lCER Supplementary Unit Type 3 AAU, RMU, CER, ERU N 2 Blank for Kyoto units 1 = Allowance issued for the 2008-2012 period and subsequent five-year periods 2 = Allowance issued for the 2005-2007 period 3 = Force-majeure allowance Unit Serial Block Start 4 AAU, RMU, CER, ERU N 15 Unique numeric values assigned by registry from 1  999 999 999 999 999 Unit Serial Block End 5 AAU, RMU, CER, ERU N 15 Unique numeric values assigned by registry from 1  999 999 999 999 999 Original Commitment Period 6 AAU, RMU, CER, ERU N 2 0 = 2005-2007 1 = 2008-2012 ¦ 99 Applicable Commitment Period 7 AAU, CER, ERU N 2 0 = 2005-2007 1 = 2008-2012 ¦ 99 LULUCF Activity 8 RMU, CER, ERU N 3 1 = Afforestation and reforestation 2 = Deforestation 3 = Forest management 4 = Cropland management 5 = Grazing land management 6 = Re-vegetation Project Identifier 9 CER, ERU N 7 Unique numeric value assigned for project Track 10 ERU N 2 1 or 2 Expiry Date 11 lCER, tCER Date Expiration date for lCERs or tCERs 6. Table VI-2 lists the valid initial unit type and supplementary unit type combinations. An allowance shall have a supplementary unit type regardless of the period for which it was issued and whether it has been converted from an AAU or other Kyoto unit. An AAU or other Kyoto unit that has not been converted into an allowance shall not have a supplementary unit type. On conversion of an AAU into an allowance in accordance with the provisions of this Regulation the supplementary unit type shall be set to 1. On conversion of an allowance into an AAU in accordance with the provisions of this Regulation there shall be no supplementary unit type. Table VI-2: Valid Initial Unit Type  Supplementary Unit Type Initial Unit Type Supplementary Unit Type Description 1 [not applicable] AAU 2 [not applicable] RMU 3 [not applicable] ERU converted from AAU 4 [not applicable] ERU converted from RMU 5 [not applicable] CER (not tCER or lCER) 6 [not applicable] tCER 7 [not applicable] lCER 1 1 Allowance issued for the 2008-2012 period and subsequent 5-year periods and is converted from an AAU 0 2 Allowance issued for the 2005-2007 period and not converted from an AAU or other Kyoto unit 0 3 Force-majeure allowance Account identification code 7. Table VI-3 details the elements of the account identification code. Each account shall be assigned an account identification code. Account identification codes shall be generated by registries and shall be unique throughout the registries system. Account identification codes of accounts that were previously closed shall not be re-used. 8. An operator holding account identification code shall be linked to one installation. An installation shall be linked to one operator holding account identification code. Holding accounts referred to in Article 11(1) and (2) shall not have an applicable commitment period, regardless of the account type. Table VI-3: Account Identification Code Element Display Order Data Type Length Range or Codes Originating Registry 1 A 3 ISO3166 (2 letter code), CDM for the CDM registry, EU for the Community registry Account Type 2 N 3 100 = Party holding account 120 = operator holding account 121 = person holding account The remaining account types are as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC Account Identifier 3 N 15 Unique numeric values assigned by a registry from 1 to 999 999 999 999 999 Applicable Commitment Period 4 N 2 0 for holding accounts 0-99 for retirement and cancellation accounts Permit identification code 9. Table VI-4 details the elements of the permit identification code. Each permit shall be assigned a permit identification code. Permit identification codes shall be generated by the competent authority and shall be unique throughout the registries system. 10. A permit identification code shall be assigned to one operator. An operator shall be assigned at least one permit identification code. A permit identification code shall be assigned to at least one installation. An installation shall have one permit identification code at any single point in time. Table VI-4: Permit Identification Code Element Display Order Data Type Length Range or Codes Originating Registry 1 A 3 ISO3166 (2 letter code), EU for the Community registry Permit Identifier 2 A 50 ([0-9] | [A-Z] |[-]) + Account holder identification code 11. Table VI 5 details the elements of the account holder identification code. Each account holder shall be assigned an account holder identification code. Account holder identification codes shall be generated by registries and shall be unique throughout the registries system. Account holder identification codes shall not be re-used for another account holder and shall not change for an account holder throughout their existence. Table VI-5: Account Holder Identification Code Element Display Order Data Type Length Range or Codes Originating Registry 1 A 3 ISO3166 (2 letter code), EU for the Community registry Permit Identifier 2 A 50 ([0-9] | [A-Z]) + Installation identification code 12. Table VI 6 details the elements of the installation identification code. Each installation shall be assigned an installation identification code. Installation identification codes shall be generated by registries and shall be unique throughout the registries system. The installation identifier shall be an integer assigned as an increasing monotone sequence, starting from 1. Installation identifiers shall not contain gaps. Therefore when generating installation identifier n, a registry shall have generated every identifier in the range 1 to n-1. An installation identification code shall not be re-used for another installation and shall not change for an installation throughout its existence. 13. An installation identification code shall be assigned to one installation. An installation shall be assigned one installation identification code. Table VI-6: Installation Identification Code Element Display Order Data Type Length Range or Codes Originating Registry 1 A 3 ISO3166 (2 letter code), EU for the Community registry Installation Identifier 2 N 15 Unique numeric values assigned by a registry from 1 to 999 999 999 999 999 Correlation identification code 14. Table VI-7 details the elements of the correlation identification codes. Each process under Annex VIII shall be assigned a correlation identification code. Correlation identification codes shall be generated by registries and shall be unique throughout the registries system. Correlation identification codes shall not be re-used. The re-submission of a process concerning an account or verified emissions that was previously terminated or cancelled shall be assigned a new, unique correlation identification code. Table VI-7: Correlation Identification Code Element Display Order Data Type Length Range or Codes Originating Registry 1 A 3 ISO3166 (2 letter code), EU for the Community registry Correlation Identifier 2 N 15 Unique numeric values assigned by a registry from 1 to 999 999 999 999 999 Transaction identification code 15. Each process under Annex IX shall be assigned a transaction identification code. Transaction identification codes shall be generated by registries and shall be unique throughout the registries system. Transaction identification codes shall not be re-used. The re-submission of a process concerning a transaction that was previously terminated or cancelled shall be assigned a new, unique transaction identification code. 16. The elements of the transaction identification codes are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Reconciliation identification code 17. Each process under Annex X shall be assigned a reconciliation identification code. Prior to the communication link between the Community independent transaction log and UNFCCC independent transaction log being established, the Community independent transaction log shall generate the reconciliation identification code when requesting reconciliation information from registries for a specified time and date. Thereafter, registries shall receive the reconciliation identification code from the UNFCCC independent transaction log. The reconciliation identification code shall be unique throughout the registries system, and all messages exchanged through all stages of a reconciliation process for a specified time and date shall use the same reconciliation identification code. 18. The elements of the reconciliation identification codes are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Project identification code 19. Each project shall be assigned a project identification code. Project identification codes shall be generated by the executive board of the CDM for CERs and by the relevant body of the Party or the Article 6 supervisory committee in accordance with Decision 16/CP.7 of the Conference of the Parties to the UNFCCC for ERUs and shall be unique throughout the registries system. 20. The elements of the project identification codes are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. ANNEX VII List of input codes Introduction 1. This Annex defines the codes for all elements and code support tables. The version of the ISO3166 codes shall be as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. EU-specific codes 2. Field Name: Activity Type Field Description: Numeric code indicating the activity type of an installation Code Description 1 Combustion installations with a rated thermal input exceeding 20 MW 2 Mineral oil refineries 3 Coke ovens 4 Metal ore (including sulphide ore) roasting or sintering installations 5 Installations for the production of pig iron or steel (primary or secondary fusion) including continuous casting 6 Installations for the production of cement clinker in rotary kilns or lime in rotary kilns or in other furnaces 7 Installations for the manufacture of glass including glass fibre 8 Installations for the manufacture of ceramic products by firing, in particular roofing tiles, bricks, refractory bricks, tiles, stoneware or porcelain 9 Industrial plants for the production of (a) pulp from timber or other fibrous materials (b) paper and board 99 Other activity opted-in pursuant to Article 24 of Directive 2003/87/EC 3. Field Name: Relationship Type Field Description: Numeric code indicating the type of relationship between an account and a person or operator Code Description 1 Account holder 2 Primary authorised representative of the account holder 3 Secondary authorised representative of the account holder 4 Additional authorised representative of the account holder 5 Authorised representative of the verifier 6 Contact person for the installation 4. Field Name: Process Type Field Description: Numeric code indicating the process type of a transaction Code Description 01-00 Issue of AAUs and RMUs 02-00 Conversion of AAUs and RMUs to ERUs 03-00 External transfer (2008-2012 onwards) 04-00 Cancellation (2008-2012 onwards) 05-00 Retirement (2008-2012 onwards) 06-00 Cancellation and replacement of tCERs and lCERs 07-00 Carry-over of Kyoto units and allowances issued for the 2008-2012 period and subsequent five-year periods 08-00 Change of expiry date of tCERs and lCERs 10-00 Internal transfer 01-51 Allowance issue (2005-2007) 10-52 Allowance issue (2008-2012 onwards) 10-53 Allowance allocation 01-54 Force-majeure allowance issue 10-55 Correction to allowances 03-21 External transfer (2005-2007) 10-01 Allowance cancellation (2005-2007) 10-02 Allowance surrender 04-03 Retirement (2005-2007) 10-41 Cancellation and replacement 5. Field Name: Supplementary Unit Type Field Description: Numeric code indicating the supplementary type of a unit Code Description 0 No supplementary unit type 1 Allowance issued for the 2008-2012 period and subsequent five-year periods and is converted from an AAU 2 Allowance issued for the 2005-2007 period and not converted from an AAU or other Kyoto unit 3 Force-majeure allowance 6. Field Name: Action Code Field Description: Numeric code indicating the action in the account update process Code Description 1 Add people to the account or installation 2 Update people 3 Delete people UNFCCC codes 7. The UNFCCC codes are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. ANNEX VIII Processes concerning accounts and verified emissions with response codes Requirements for each process The following message sequence for processes concerning an account or verified emissions shall apply: (a) the authorised representative of an account shall submit a request to the registry administrator of that registry; (b) the registry administrator shall assign a unique correlation identification code comprising the elements set out in Annex VI to the request; (c) prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, the registry administrator shall call the appropriate operation on the Community independent transaction log account management Web service, thereafter, the registry administrator shall call the appropriate operation on the UNFCCC independent transaction log account management Web service; (d) the Community independent transaction log shall validate the request by calling the appropriate validation function within the Community independent transaction log; (e) if the request is successfully validated and thereby accepted, the Community independent transaction log shall amend the information it holds in accordance with that request; (f) the Community independent transaction log shall call the receiveAccountOperationOutcome operation on the account management Web service of the registry which sent the request, notifying the registry as to whether the request was successfully validated and thereby accepted, or whether the request was found to contain a discrepancy and was thereby rejected; (g) if the request was successfully validated and thereby accepted, the registry administrator which sent the request shall amend the information held in the registry in accordance with that validated request; otherwise, if the request was found to contain a discrepancy and was thereby rejected, the registry administrator which sent the request shall not amend the information held in the registry in accordance with that rejected request. Table VIII-1: Message Sequence Diagram for Processes concerning an Account or Verified Emissions 2. Prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, a registry administrator sending a request should receive an acknowledgement of receipt from the Community independent transaction log within 60 seconds. Thereafter, a registry administrator sending a request should receive an acknowledgement of receipt from the UNFCCC independent transaction log within 60 seconds. A registry administrator sending a request should receive a notification of validation from the Community independent transaction log within 24 hours. The status of the process during the message sequence shall be as follows: Table VIII-2: Status Diagram for Processes concerning an Account or Verified Emissions 4. The components and functions which are utilised during the message sequence are shown in table VIII-3 to VIII-18. Functions which are public shall be implemented as specified. Functions which are Privatee are for informational purposes only. The inputs of all functions have been structured to match the format and informational requirements described using web services description language, set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. An asterisk (*) has been used to denote the fact that an element can appear multiple times as an input. Table VIII-3: Components and Functions for Processes concerning an Account or Verified Emissions Component Function Scope MgmtOfAccountWS CreateAccount() Public UpdateAccount() Public CloseAccount() Public UpdateVerifiedEmissions() Public ReceiveAccountOperationOutcome() Public AccountManagement ValidateAccountCreation() Private CreateAccount() Private ValidateAccountUpdate() Private UpdateAccount() Private ValidateAccountClosure() Private CloseAccount() Private ValidateVerifiedEmissionsUpdate() Private UpdateVerifiedEmissions() Private DataValidation AuthenticateMessage() Private CheckVersion() Private DataFormatChecks() Private Table VIII-4: MgmtOfAccountWS Component Purpose The purpose of this component is to handle web service requests for the management of accounts and verified emissions. Functions exposed through Web Services CreateAccount() Handles the account creation requests UpdateAccount() Handles the account update requests CloseAccount() Handles account closure requests UpdateVerifiedEmissions() Handles verified emissions update requests ReceiveAccountOperationOutcome() Receives an account operation (creation, update, ¦) outcome (accepted or rejected) Other functions Not applicable. Roles Community independent transaction log (for all functions) and registry (for the ReceiveAccountOperationOutcome function only) Table VIII-5: MgmtOfAccountWS.CreateAccount() function Purpose This function receives an account creation request. The Community independent transaction log authenticates the initiating registry (Originating Registry) by calling the AuthenticateMessage() function and checks the version of the initiating registry by calling CheckVersion() function. If authentication and version checks pass, a 1 result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0 result identifier is returned together with a single response code indicating the error cause. If the person (People) is not a natural person its name must be put in the LastName parameter. The PersonIdentifier means the account holder identification code comprising the elements set out in Annex VI. The IdentifierInRegistry means the alphanumeric identifier for the account as specified by the account holder pursuant to Annexes III and IV. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountType Mandatory AccountIdentifier Mandatory IdentifierInReg Mandatory CommitmentPeriod Optional Installation Optional InstallationIdentifier Mandatory PermitIdentifier Mandatory Name Mandatory MainActivityType Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional ParentCompany Optional SubsidiaryCompany Optional EPERIdentification Optional Latitude Optional Longitude Optional ContactPeople (see People) Mandatory People (*) Mandatory RelationshipCode Mandatory PersonIdentifier Mandatory FirstName Optional LastName Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional PhoneNumber1 Mandatory PhoneNumber2 Mandatory FaxNumber Mandatory Email Mandatory Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table VIII-6: MgmtOfAccountWS.UpdateAccount() function Purpose This function receives an account update request. The Community independent transaction log authenticates the initiating registry (Originating Registry) by calling the AuthenticateMessage() function and checks the version of the initiating registry by calling CheckVersion() function. If authentication and version checks pass, a 1 result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0 result identifier is returned together with a single response code indicating the error cause. If the person (People) is not a natural person its name must be put in the LastName parameter. The PersonIdentifier means the account holder identification code comprising the elements set out in Annex VI. The IdentifierInRegistry means the alphanumeric identifier for the account as specified by the account holder pursuant to Annexes III and IV. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountIdentifier Mandatory IdentifierInReg Optional Installation Optional PermitIdentifier Optional Name Optional MainActivityType Optional Country Optional PostalCode Optional City Optional Address1 Optional Address2 Optional ParentCompany Optional SubsidiaryCompany Optional EPERIdentification Optional Latitude Optional Longitude Optional ContactPeople (see People) Optional People (*) Optional Action Mandatory RelationshipCode Mandatory PersonIdentifier Mandatory FirstName Optional LastName Optional Country Optional PostalCode Optional City Optional Address1 Optional Address2 Optional PhoneNumber1 Optional PhoneNumber2 Optional FaxNumber Optional Email Optional Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table VIII-7: MgmtOfAccountWS.CloseAccount() function Purpose This function receives an account closure request. The Community independent transaction log authenticates the initiating registry (Originating Registry) by calling the AuthenticateMessage() function and checks the version of the initiating registry by calling CheckVersion() function. If authentication and version checks pass, a 1 result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0 result identifier is returned together with a single response code indicating the error cause. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountIdentifier Mandatory Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table VIII-8: MgmtOfAccountWS.UpdateVerifiedEmissions() function Purpose This function receives a verified emissions update request. The Community independent transaction log authenticates the initiating registry (Originating Registry) by calling the AuthenticateMessage() function and checks the version of the initiating registry by calling CheckVersion() function. If authentication and version checks pass, a 1 result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0 result identifier is returned together with a single response code indicating the error cause. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory VerifiedEmissions (*) Mandatory Year Mandatory Installations (*) Mandatory InstallationIdentifier Mandatory VerifiedEmission Mandatory Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table VIII-9: MgmtOfAccountWS.ReceiveAccountOperationOutcome() function Purpose This function receives an account management operation outcome. The initiating registry (Originating Registry) authenticates the UNFCCC independent transaction log (or Community independent transaction log prior to the link between the Community independent transaction log and UNFCCC independent transaction log being established) by calling the AuthenticateMessage() function and checks the version of the transaction log by calling CheckVersion() function. If authentication and version checks pass, a 1 result identifier is returned without any response codes, the contents of the request are written to a file by calling the WriteToFile() function and the request is put in a queue. If authentication or version checks fail, a 0 result identifier is returned together with a single response code indicating the error cause. The response code list is populated with couples (the account or installation identifier with an adjoining response code) if the outcome is 0 for any other cause of error. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Outcome Mandatory Response List Optional Output parameters Result Identifier Mandatory Response Code Optional Uses  AuthenticateMessage  WriteToFile  CheckVersion Used By Not applicable (called as a web service). Table VIII-10: AccountManagement Component Purpose The purpose of this component is to provide the validating and update functions for the management of accounts and verified emissions. Functions exposed through Web Services Not applicable. Other functions ValidateAccountCreation() Validates an account creation ValidateAccountUpdate() Validates an account update ValidateAccountClosure() Validates an account closure ValidateVerifiedEmissionsUpdate() Validates a verified emissions update CreateAccount() Creates accounts UpdateAccount() Updates accounts CloseAccount() Closes accounts UpdateVerifiedEmissions() Updates verified emissions for installations Roles Transaction log (all functions), registry (for information only). Table VIII-11: ManagementOfAccount.ValidateAccountCreation() function Purpose This function validates an account creation request. If a validation test fails, the account identifier and response code are added to the response code list. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountType Mandatory AccountIdentifier Mandatory IdentifierInReg Mandatory CommitmentPeriod Optional Installation Optional InstallationIdentifier Mandatory PermitIdentifier Mandatory Name Mandatory MainActivityType Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional ParentCompany Optional SubsidiaryCompany Optional EPERIdentification Optional Latitude Optional Longitude Optional ContactPeople (see People) Mandatory People (*) Mandatory RelationshipCode Mandatory PersonIdentifier Mandatory FirstName Optional LastName Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional PhoneNumber1 Mandatory PhoneNumber2 Optional FaxNumber Mandatory Email Optional Output parameters Result Identifier Mandatory Response List Optional Messages Range 7101 to 7110; range 7122 to 7160. Table VIII-12: ManagementOfAccount.CreateAccount() function Purpose This function creates accounts. For each account: Create the account and its details. Create all persons (People) and their details if they did not already exist and link these to the account. Update all information linked to persons (People) that already existed and that are linked to the account. Create the installation and installation details if an installation is linked to the account. Create all persons (People) linked to the installation (the contact person) if they did not already exist. Update all information linked to persons (People) that already existed and that are linked to the installation. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountType Mandatory AccountIdentifier Mandatory IdentifierInReg Mandatory CommitmentPeriod Optional Installation Optional InstallationIdentifier Mandatory PermitIdentifier Mandatory Name Mandatory MainActivityType Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional ParentCompany Optional SubsidiaryCompany Optional EPERIdentification Optional Latitude Optional Longitude Optional ContactPeople (see People) Mandatory People (*) Mandatory RelationshipCode Mandatory PersonIdentifier Mandatory FirstName Optional LastName Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional PhoneNumber1 Mandatory PhoneNumber2 Optional FaxNumber Mandatory Email Optional Output parameters Result Identifier Mandatory Uses Not applicable. Used By Not applicable (called as a web service). Table VIII-13: AccountManagement.ValidateAccountUpdate() function Purpose This function validates an account update request. If a validation test fails, the account identifier and response code are added to the response code list. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountIdentifier Mandatory IdentifierInReg Optional Installation Optional PermitIdentifier Optional Name Optional MainActivityType Optional Country Optional PostalCode Optional City Optional Address1 Optional Address2 Optional ParentCompany Optional SubsidiaryCompany Optional EPERIdentification Optional Latitude Optional Longitude Optional ContactPeople (see People) Optional People (*) Optional Action Mandatory RelationshipCode Mandatory PersonIdentifier Mandatory FirstName Optional LastName Optional Country Optional PostalCode Optional City Optional Address1 Optional Address2 Optional PhoneNumber1 Optional PhoneNumber2 Optional FaxNumber Optional Email Optional Output parameters Result Identifier Mandatory Response List Optional Messages Range 7102 to 7107; range 7111 to 7113; 7120; 7122; 7124; range 7126 to 7158. Table VIII-14: ManagementOfAccount.UpdateAccount() function Purpose This function updates the details of an account. If action = Add: For each link to be added: If the person (People) existed, update its details if required. If the person (People) did not exist, create the person (People) and link it to the account. If action = Update: For all persons (People) to update and that are linked to the account, update their details. If action = Delete: Remove the link between the person (People) and the account (for example, an additional authorised representative is removed). If an installation is linked to the account, update the installation details if required. Update the details of the persons (People) linked to the installation if details have been submitted (by using the same Add, Update and Delete actions). Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountType Mandatory AccountIdentifier Mandatory IdentifierInReg Mandatory Installation Optional InstallationIdentifier Mandatory PermitIdentifier Mandatory Name Mandatory MainActivityType Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional ParentCompany Optional SubsidiaryCompany Optional EPERIdentification Optional Latitude Optional Longitude Optional ContactPeople (see People) Mandatory People (*) Mandatory RelationshipCode Mandatory PersonIdentifier Mandatory FirstName Optional LastName Mandatory Country Mandatory PostalCode Mandatory City Mandatory Address1 Mandatory Address2 Optional PhoneNumber1 Optional PhoneNumber2 Optional FaxNumber Optional Email Optional Output parameters Result Identifier Mandatory Uses Not applicable. Used By Not applicable (called as a web service). Table VIII-15: ManagementOfAccount.ValidateAccountClosure() function Purpose This function validates an account closure operation. If a validation test fails, the account identifier and response code are added to the response code list. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory Purpose AccountIdentifier Mandatory Output parameters Result Identifier Mandatory Response List Optional Messages 7111; range 7114 to 7115; 7117; range 7153 to 7156; 7158. Table VIII-16: ManagementOfAccount.CloseAccount() function Purpose This function closes an account or accounts by setting the end validity date of the account(s) to be closed to the current date. Input parameters Registry Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory Account (*) Mandatory AccountIdentifier Mandatory Output parameters Result Identifier Mandatory Table VIII-17: ManagementOfAccount.ValidateVerifiedEmissionsUpdate() function Purpose This function validates a verified emissions update. If a validation test fails, the installation identifier and response code are added to the response code list. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory MinorVersion Mandatory VerifiedEmissions (*) Mandatory Year Mandatory Installations (*) Mandatory InstallationIdentifier Mandatory VerifiedEmission Mandatory Output parameters Result Identifier Mandatory Response List Optional Messages Range 7118 to 7119; range 7152 to 7156; 7159. Table VIII-18: ManagementOfAccount.UpdateVerifiedEmissions function Purpose Updates the verified emissions for the year and installation specified. Input parameters From Mandatory To Mandatory CorrelationId Mandatory MajorVersion Mandatory VerifiedEmissions (*) Mandatory Year Mandatory Installations (*) Mandatory InstallationIdentifier Mandatory VerifiedEmission Mandatory Output parameters Result Identifier Mandatory Preliminary checks for each process 5. The Community independent transaction log shall check the status of a registry for each process concerning an account or verified emissions. If the communication link between the registry and the Community independent transaction log has not been established or is temporarily suspended pursuant to Article 6(3) in respect of the requested process concerning an account or verified emissions, it shall be rejected and the response code 7005 shall be returned. 6. Prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, the Community independent transaction log shall perform registry version and registry authentication checks, and message viability checks, on each process concerning an account or verified emissions and return the appropriate response codes if a discrepancy is detected, set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Thereafter, each registry shall receive such response codes from the UNFCCC independent transaction log. 7. The Community independent transaction log shall perform data integrity checks on each process concerning an account or verified emissions and return response codes in the range 7122 to 7159 if a discrepancy is detected. Secondary checks for each process 8. The Community independent transaction log shall perform secondary checks on each process concerning an account or verified emissions which has passed all of the preliminary checks. The secondary checks, and the adjoining response codes which are returned when a discrepancy is detected, are set out in table VIII-19. Table VIII-19: Secondary Checks Process description Community independent transaction log response codes Account creation Range 7101 to 7110 7160 Account update Range 7102 to 7105 Range 7107 to 7108 7111 7113 7120 7160 Account closure 7111 Range 7114 to 7115 7117 Verified emissions update Range 7118 to 7119 ANNEX IX Processes concerning transactions with response codes Process types 1. Each process concerning a transaction shall be assigned a process type consisting of an initial process type and a supplementary process type. The initial process type shall describe its category as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. The supplementary process type shall describe its category as set out in the provisions of this Regulation, elaborated pursuant to Directive 2003/87/EC. The process types are set out in table IX-1. Requirements for each process 2. The message sequence for processes concerning a transaction, the status of the transaction and the status of the Kyoto units or allowances involved in the transaction during the message sequence, and the components and functions which are utilised during the message sequence, are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Preliminary checks for each process 3. The Community independent transaction log shall check the status of a registry for each process concerning a transaction. If the communication link between the registry and the Community independent transaction log has not been established or is temporarily suspended pursuant to Article 6(3) in respect of the requested process, it shall be rejected and the response codes 7005 or 7006 shall be returned. 4. Prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, the Community independent transaction log shall perform the following categories of preliminary checks on each process concerning a transaction: (a) registry version and registry authentication checks, (b) message viability checks, (c) data integrity checks, (d) general transaction checks, and (e) message sequence checks, and return the appropriate response codes if a discrepancy is detected, as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Thereafter, each registry shall receive such response codes from the UNFCCC independent transaction log. Secondary and tertiary checks for each process 5. For each process concerning a transaction which has passed all of the preliminary checks, the Community independent transaction log shall perform the following secondary checks to ascertain whether: (a) the Kyoto units or allowances are held in the transferring account (a discrepancy returns response code 7027); (b) the transferring account exists in the specified registry (a discrepancy returns response code 7021); (c) the acquiring account exists in the specified registry (a discrepancy returns response code 7020); (d) both accounts exist in the same registry for an internal transfer (a discrepancy returns response code 7022); (e) both accounts exist in different registries for an external transfer (a discrepancy returns response code 7023); (f) the transferring account is not blocked pursuant to Article 27 (a discrepancy returns response code 7025); (g) force majeure allowances are not being transferred (a discrepancy returns response code 7024). 6. The Community independent transaction log shall perform tertiary checks on each process concerning a transaction which has passed all of the preliminary checks. The tertiary checks, and the adjoining response codes which are returned when a discrepancy is found, are set out in table IX-1. Table IX-1: Tertiary Checks Process description Process type Community independent transaction log response codes Issue of AAUs and RMUs 01-00 [not applicable] Conversion of AAUs and RMUs to ERUs 02-00 7218 External transfer (2008-2012 onwards) 03-00 Range 7301 to 7302 7304 Cancellation (2008-2012 onwards) 04-00 [not applicable] Retirement (2008-2012 onwards) 05-00 Range 7358 to 7361 Cancellation and replacement of tCERs and lCERs 06-00 [not applicable] Carry-over of Kyoto units and allowances issued for the 2008-2012 period and subsequent five-year periods 07-00 [not applicable] Change of expiry date of tCERs and lCERs 08-00 [not applicable] Internal transfer 10-00 7304 Range 7406 to 7407 Allowance issue (2005-2007) 01-51 Range 7201 to 7203 7219 Allowance issue (2008-2012 onwards) 10-52 Range 7201 to 7203 7205 7219 Allowance allocation 10-53 7202 7203 Range 7206 to 7208 7214 7216 7304 7360 Force-majeure allowance issue 01-54 7202 Range 7210 to 7211 7215 7217 7220 Correction to allowances 10-55 Range 7212 to 7213 External transfer (2005-2007) 03-21 7302 Range 7304 to 7305 Range 7406 to 7407 Allowance cancellation (2005-2007) 10-01 7212 7305 Allowance surrender 10-02 7202 7304 Range 7353 to 7356 Retirement (2005-2007) 04-03 7209 7305 7357 Range 7360 to 7362 Cancellation and replacement 10-41 (2005 to 2007) 7205 7212 7219 7360 7402 7404 Range 7406 to 7407 (2008-2012 onwards) 7202 7205 7219 7360 Range 7401 to 7402 Range 7404 to 7407 ANNEX X Reconciliation process with response codes Requirements for the process 1. Prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, each registry shall respond to any request made by the Community independent transaction log to submit the following information for a specified time and date: (a) the total number of allowances held in each account type in that registry; (b) the unit identification codes of any allowance held in each account type in that registry; (c) the transaction log and audit log history of any allowance held in each account type in that registry; (d) the total number of allowances held in each account in that registry; (e) the unit identification codes of any allowance held in each account in that registry; and (f) the transaction log and audit log history of each allowance held in any account in that registry. 2. After the communication link between the Community independent transaction log and the UNFCCC independent transaction log has been established, each registry shall respond to any request made by the UNFCCC independent transaction log to submit the following information for a specified time and date: (a) the total number of allowances, AAUs, RMUs, ERUs, CERs (not tCERs or lCERs), lCERs and tCERs, held in each account type in that registry; (b) the unit identification codes of any allowance, AAU, RMU, ERU, CER (not tCER or lCER), lCER and tCER, held in each account type in that registry; and (c) the transaction log and audit log history of any allowance, AAU, RMU, ERU, CER (not tCER or lCER), lCER and tCER held in each account type in that registry. 3. After the communication link between the Community independent transaction log and the UNFCCC independent transaction log has been established, each registry shall respond to any request by the UNFCCC independent transaction log made on behalf of the Community independent transaction log to submit the following information for a specified time and date: (a) the total number of allowances, AAUs, RMUs, ERUs, CERs (not tCERs or lCERs), lCERs and tCERs held in each account in that registry; (b) the unit identification codes of any allowance, AAU, RMU, ERU, CER (not tCER or lCER), lCER and tCER held in each account in that registry; and (c) the transaction log and audit log history of any allowance, AAU, RMU, ERU, CER (not tCER or lCER), lCER and tCER held in each account in that registry. 4. The message sequence for the reconciliation process, the status of the reconciliation process and the status of the Kyoto units or allowances involved in the reconciliation process during the message sequence, and the components and functions which are utilised during the message sequence, are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Preliminary checks for the process 5. The Community independent transaction log shall check the status of a registry during the reconciliation process. If the communication link between the registry and the Community independent transaction log has not been established or is temporarily suspended pursuant to Article 6(3) in respect of the reconciliation process, the process shall be rejected and the response code 7005 shall be returned. 6. Prior to the communication link between the Community independent transaction log and the UNFCCC independent transaction log being established, the Community independent transaction log shall perform registry version and registry authentication checks, message viability checks, and data integrity checks during the reconciliation process and return the appropriate response codes if a discrepancy is detected, as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Thereafter, each registry shall receive such response codes from the UNFCCC independent transaction log. Secondary checks for the process 7. The Community independent transaction log shall perform secondary checks during the reconciliation process, once the preliminary checks have been passed. The secondary checks, and the adjoining response codes which are returned when an inconsistency is detected, are set out in table X-1. Table X-1: Secondary Checks Process description Community independent transaction log response codes Reconciliation Range: 7501 to 7524 Manual intervention 8. If the information held in a registry has been amended in response to a process initiated but not finalised pursuant to Articles 34, 35 or 36, the Central Administrator shall instruct the registry administrator of that registry to reverse that process by amending the information held back to its original state. If the information held in a registry has not been amended in response to a process initiated and finalised pursuant to Articles 34, 35 or 36, the Central Administrator shall instruct the registry administrator of that registry to finalise that process by amending the information held accordingly. 9. Where the reconciliation process has identified an inconsistency, the Central Administrator shall coordinate with the registry administrator or administrators concerned in order to determine the origin of the inconsistency. The Central Administrator shall then, as necessary, either amend the information held in the Community independent transaction log or request the registry administrator or administrators concerned to make specific manual adjustments to the information held in their registry. ANNEX XI Administrative processes with response codes Administrative processes 1. The Community independent transaction log shall provide the following administrative processes: (a) Transaction clean-up: all processes under Annex IX which have been initiated but not yet terminated, completed or cancelled within 24 hours shall be cancelled. Transaction clean-up occurs on an hourly basis. (b) Outstanding units: all allowances which have not been cancelled pursuant to Articles 60 or 61 on or after 1 May 2008 and on or after 1 May in the first year of each subsequent five-year period shall be identified. (c) Process status: a registry administrator may query the status of a process under Annex IX which has been initiated by that registry administrator. (d) Time synchronisation: upon request, each registry administrator shall provide the system time of its registry in order that the consistency between the system time of a registry and the system time of the Community independent transaction log can be checked, and that the two times can be synchronised. Upon request, a registry administrator shall change the system time of its registry in order to ensure time synchronisation. 2. After the communication link between the Community independent transaction log and the UNFCCC independent transaction log has been established, the Community independent transaction log shall only continue to provide the administrative process under paragraph 1(b). 3. Each registry shall be capable of executing correctly the additional administrative processes provided by the UNFCCC independent transaction log, set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Requirements for each process 4. The message sequence for administrative processes and the components and functions which are utilised during the message sequence are set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Checks for each process 5. If, during the period referred to in paragraph 2, the Community independent transaction log detects a discrepancy under paragraph 1(a) it shall return the appropriate response codes as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. 6. If the Community independent transaction log detects a discrepancy under paragraph 1(b) it shall return the response code 7601. 7. During the period referred to in paragraph 2 and where a message is received from a registry under paragraph 1(c) for a process referred to in Annex IX the Community independent transaction log shall perform the following checks: (a) Status of a registry: if the communication link between the registry and the Community independent transaction log has not been established or is temporarily suspended pursuant to Article 6(3) in respect of the requested process, the message shall be rejected and the response code 7005 shall be returned. (b) Registry version and registry authentication, message viability, and data integrity: if the Community independent transaction log detects a discrepancy, the message shall be rejected and the appropriate response codes shall be returned as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. 8. During the period referred to in paragraph 2 and where a message is received from a registry under paragraph 1(d) the Community independent transaction log shall perform the following checks: (a) Status of a registry: if the communication link between the registry and the Community independent transaction log has not been established or is temporarily suspended pursuant to Article 6(3) in respect of the requested process, the message shall be rejected and the response code 7005 shall be returned. (b) Registry version and registry authentication, message viability, data integrity and time synchronisation: if the Community independent transaction log detects a discrepancy, the message shall be rejected and the appropriate response codes shall be returned as set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. ANNEX XII List of response codes for all processes 1. The Community independent transaction log shall return response codes as part of each process, where specified in Annex VIII, Annex IX, Annex X and Annex XI. Each response code shall consist of an integer within the range 7000 to 7999. The meaning of each response code is given in table XII-1. 2. Each registry administrator shall ensure that the meaning of each response code is maintained when displaying information in respect of a process under Annex XVI to the authorised representative who initiated that process. Table XII-1: Community Independent Transaction Log Response Codes Response Code Description 7005 The current status of the initiating (or transferring) registry does not permit this process to take place. 7006 The current status of the acquiring registry does not permit this process to take place 7020 The specified account identification code does not exist in the acquiring registry. 7021 The specified account identification code does not exist in the transferring registry. 7022 The transferring account and acquiring account must be in the same registry for all transactions except external transfers. 7023 The transferring account and acquiring account must be in different registries for external transfers. 7024 Force majeure allowances cannot be transferred out of the Party holding account unless being cancelled and retired in accordance with Article 58. 7025 The transferring account is blocked for all transfers of allowances out of that account, with the exception of the surrender and cancellation and replacement processes pursuant to Articles 52, 53, 60 and 61. 7027 One or more units in the serial block are not recognised as being held by the transferring account. 7101 The account has already been created. 7102 An account must have one and only one account holder. 7103 An account must have one and only one primary authorised representative. 7104 An account must have one and only one secondary authorised representative. 7105 An installation must have one and only one contact person. 7106 The installation associated to this account is already associated to another account. 7107 The authorised representatives of the account must all be different. 7108 The alphanumeric identifier specified for the account is already specified for another account. 7109 The account type being created has not been given the correct commitment period. 7110 An operator holding account must have one and only one installation associated with that account. 7111 The specified account does not exist, and therefore it is not possible to update or close the account. 7113 It is not possible to change the account holder of a person holding account. 7114 The specified account has already been closed therefore it is not possible to close the account. 7115 The specified account still holds units and therefore it is not possible to close the account. 7117 The installation linked to the specified account is not in compliance therefore it is not possible to close the account. 7118 The specified installation does not exist and therefore it is not possible to update the verified emissions table for that installation. 7119 The specified year is a future year and therefore it is not possible to update the verified emissions table for that year. 7120 The people and their relationship with the account do not exist and therefore it is not possible to update that relationship. 7122 The correlation identifier is not in valid format or is out of range. 7124 The account alphanumeric identifier is not in valid format or is out of range 7125 The permit identifier is not in valid format or is out of range. 7126 The installation name is not in valid format or is out of range. 7127 The installation main activity is not in valid format or is out of range. 7128 The installation country is not in valid format or is out of range. 7129 The installation postal code is not in valid format or is out of range. 7130 The installation city is not in valid format or is out of range. 7131 The installation address1 is not in valid format or is out of range. 7132 The installation address2 is not in valid format or is out of range. 7133 The installation parent company is not in valid format or is out of range. 7134 The installation subsidiary company is not in valid format or is out of range. 7135 The installation EPER identification is not in valid format or is out of range. 7136 The installation latitude is not in valid format or is out of range. 7137 The installation longitude is not in valid format or is out of range. 7138 The people relationship code is not in valid format or is out of range. 7139 The person identifier is not in valid format or is out of range. 7140 The people first name is not in valid format or is out of range. 7141 The people last name is not in valid format or is out of range. 7142 The people country is not in valid format or is out of range. 7143 The people postal code is not in valid format or is out of range. 7144 The people city is not in valid format or is out of range. 7145 The people address1 is not in valid format or is out of range. 7146 The people address2 is not in valid format or is out of range. 7147 The people phonenumber1 is not in valid format or is out of range. 7148 The people phonenumber2 is not in valid format or is out of range. 7149 The people fax number is not in valid format or is out of range. 7150 The people email is not in valid format or is out of range. 7151 The people action is not in valid format or is out of range. 7152 The installation verified emission is not in valid format or is out of range. 7153 The from element is not in valid format or is out of range. 7154 The to element is not in valid format or is out of range. 7155 The major version is not in valid format or is out of range. 7156 The minor version is not in valid format or is out of range. 7157 The account type is not in valid format or is out of range. 7158 The account identifier is not in valid format or is out of range. 7159 The installation identifier is not in valid format or is out of range. 7160 It is not possible for a person holding account to have a contact person or his details, or an installation or its details (as listed in section 11.1 of Annex I to Commission Decision 2004/156/EC) associated with that account. 7201 The amount of allowances for the specified period requested to be issued exceeds the amount approved by the Commission in the national allocation plan. 7202 The acquiring account is not a Party holding account. 7203 The national allocation plan table has not been submitted to the Commission and therefore it is not possible for the issuance or allocation of allowances for the specified period to take place. 7205 The units requested to be converted into allowances must be AAUs that have been issued for a commitment period matching the commitment period for which allowances are being issued. 7206 The specified acquiring account is not the operator holding account which is associated to the specified installation. 7207 The installation does not exist in the national allocation plan table. 7208 The specified year does not exist in the national allocation plan table. 7209 The acquiring account is not the retirement account for the 2005-2007 period. 7210 Force-majeure allowances can only be issued prior to 30 June 2008. 7211 The amount of force-majeure allowances requested to be issued exceeds the amount approved by the Commission for the commitment period. 7212 The acquiring account is not the cancellation account for the 2005-2007 period. 7213 The reduction in the number of allowances exceeds the correction to the NAP as approved by the Commission. 7214 The number of allowances transferred is not strictly equal to the number foreseen in the NAP for the specified installation and specified year. 7215 The installation does not exist. 7216 The number of allowances transferred for the specified installation and specified year as foreseen in the national allocation plan has already been transferred. 7217 The specified year is not part of the period 2005-2007. 7218 The specified AAUs are allowances and therefore it is not possible to convert those AAUs into ERUs. 7219 The units requested to be issued do not have the correct allowance identification code and therefore it is not possible for the issue to take place. 7220 The units requested to be issued do not have the correct force majeure allowance identification code and therefore it is not possible for the issue to take place. 7301 Warning: approaching breach of the commitment period reserve. 7302 There is no mutual recognition agreement between the transferring registry and the acquiring registry that enables the transfer of allowances. 7304 After 30 April of the first year of the current period, allowances issued for the preceding period may only be transferred to the cancellation account or retirement account for that period. 7305 Allowances are not those issued for the 2005-2007 period. 7353 It is not possible to surrender allowances issued for the period 2005-2007 for the period 2008-2012 and subsequent five-year periods. 7354 The transferring account is not an operator holding account. 7355 It is not possible to surrender allowances issued for the current period for the previous period. 7356 Units are not eligible for surrender pursuant to Article 53. 7357 The number of allowances and force majeure allowances requested to be transferred to the retirement account is not equal to the number of allowances surrendered pursuant to Articles 52 and 54. 7358 The number of AAUs requested to be converted from allowances is not equal to the number of allowances surrendered pursuant to Article 52. 7359 The number of units requested to be transferred to the retirement account is not equal to the number of allowances surrendered pursuant to Article 52 and 53. 7360 The transferring account(s) are not Party holding account(s). 7361 Units are not eligible for retirement pursuant to Articles 58 and 59. 7362 The number of CERs requested to be transferred to the cancellation account is not equal to the number of allowances surrendered pursuant to Article 53. 7401 The number of AAUs requested to be converted into allowances is not equal to the number of allowances cancelled. 7402 Specified unit type requested to be cancelled in advance of replacement is not an allowance issued for the preceding period. 7404 The number of allowances cancelled is not equal to the number of allowances to be cancelled pursuant to Article 60(a) and 61(b). 7405 The quantity of allowances cancelled from the transferring account is not equal to the quantity of allowances transferred back to this account. 7406 The transferring account(s) must be accounts referred to in Article 11(1) and (2). 7407 The acquiring account(s) must be accounts referred to in Article 11(1) and (2). 7501 There is an inconsistency between the registry and the CITL in the operator holding account unit blocks. 7502 There is an inconsistency between the registry and the CITL in the person holding account unit blocks. 7503 Information: there are no inconsistencies between the registry and the CITL in the operator holding account unit blocks. 7504 Information: there are no inconsistencies between the registry and the CITL in the person holding account unit blocks. 7505 There is an inconsistency between the registry and the CITL in the totals of the operator holding account unit blocks. 7506 There is an inconsistency between the registry and the CITL in the totals of the person holding account unit blocks. 7507 Information: there are no inconsistencies between the registry and the CITL in the totals of the operator holding account unit blocks. 7508 Information: there are no inconsistencies between the registry and the CITL in the totals of the person holding account unit blocks. 7509 There is an inconsistency between the registry and the CITL in the Party holding account unit blocks. 7510 There is an inconsistency between the registry and the CITL in the retirement account unit blocks. 7511 There is an inconsistency between the registry and the CITL in the cancellation account unit blocks. 7512 Information: there are no inconsistencies between the registry and the CITL in the Party holding account unit blocks. 7513 Information: there are no inconsistencies between the registry and the CITL in the retirement account unit blocks. 7514 Information: there are no inconsistencies between the registry and the CITL in the cancellation account unit blocks. 7515 There is an inconsistency between the registry and the CITL in the totals of the Party holding account unit blocks. 7516 There is an inconsistency between the registry and the CITL in the totals of the retirement account unit blocks. 7517 There is an inconsistency between the registry and the CITL in the totals of the cancellation account unit blocks. 7518 Information: there are no inconsistencies between the registry and the CITL in the totals of the Party holding account unit blocks. 7519 Information: there are no inconsistencies between the registry and the CITL in the totals of the retirement account unit blocks. 7520 Information: there are no inconsistencies between the registry and the CITL in the totals of the cancellation account unit blocks. 7521 There is an inconsistency between the registry and the CITL in the replacement account unit blocks. 7522 Information: there are no inconsistencies between the registry and the CITL in the replacement account unit blocks. 7523 There is an inconsistency between the registry and the CITL in the totals of the replacement account unit blocks. 7524 Information: there are no inconsistencies between the registry and the CITL in the totals of the replacement account unit blocks. 7601 Reminder: the specified unit blocks of allowances issued for the previous period have not yet been cancelled pursuant to Articles 60 and 61. ANNEX XIII Testing procedures 1. A registry and the Community independent transaction log shall complete the following stages of testing: (a) Unit tests: individual components shall be tested against their specifications. (b) Integration tests: groups of components, comprising parts of the complete system, shall be tested against their specifications. (c) System tests: the system as a whole shall be tested against its specifications. (d) Load tests: the system shall be subjected to peaks in activity reflecting the likely demands that will be made on the system by its users. (e) Security testing: any security weaknesses of the system shall be identified. 2. Individual tests for a registry carried out as part of the testing stages set out in paragraph 1 shall be conducted according to a pre-defined test plan and the results shall be documented. This documentation shall be made available to the Central Administrator on request. Any deficiencies in a registry detected during the testing stages set out in paragraph 1 shall be addressed before any testing of data exchange takes place between that registry and the Community independent transaction log. 3. The Central Administrator shall require a registry to complete the following stages of testing: (a) Authentication tests: the ability of the registry to identify the Community independent transaction log, and vice versa, shall be tested. (b) Time synchronisation tests: the ability of the registry to establish its system time and to change its system time in order to be consistent with the system time of the Community independent transaction log and UNFCCC independent transaction log shall be tested. (c) Data format tests: the ability of the registry to generate messages corresponding to the appropriate process status and stage and to the appropriate format, set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC, shall be tested. (d) Programming code and database operations tests: the ability of the registry to process messages received which correspond to the appropriate format, set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC, shall be tested. (e) Integrated process testing: the ability of the registry to execute all processes, including all relevant statuses and stages set out in Annex VIII, Annex IX, Annex X and Annex XI, and to allow manual interventions to the database pursuant to Annex X, shall be tested. (f) Data logging tests: the ability of the registry to establish and maintain the records required pursuant to Article 73(2) shall be tested. 4. The Central Administrator shall require a registry to demonstrate that the input codes referred to in Annex VII and the response codes referred to in Annex VIII, Annex IX, Annex X and Annex XI are contained within that registry's database and interpreted and used appropriately in respect of processes. 5. The testing stages set out in paragraph 3 shall take place between the testing area of the registry and the testing area of the Community independent transaction log, established pursuant to Article 71. 6. Individual tests carried out as part of the testing stages set out in paragraph 3 may vary to reflect the software and hardware used by a registry. 7. Individual tests carried out as part of the testing stages set out in paragraph 3 shall be conducted according to a pre-defined test plan and the results shall be documented. This documentation shall be made available to the Central Administrator on request. Any deficiencies in a registry detected during the testing stages set out in paragraph 3 shall be addressed prior to a communication link between that registry and the Community independent transaction log being established. The registry administrator shall demonstrate that any such deficiencies have been addressed by the successful completion of the testing stages set out in paragraph 3. ANNEX XIV Initialisation procedures 1. By 1 September 2004 at the latest, each Member State shall notify the Commission of the following information: (a) Name, address, city, postcode, country, telephone number, facsimile number and e-mail address of the registry administrator for its registry. (b) Address, city, postcode and country of the physical location of the registry. (c) The uniform resource locator (URL) and the port(s) of both the secure area and public area of the registry, and the URL and the port(s) of the testing area. (d) Description of the primary and backup hardware and software used by the registry, and of the hardware and software supporting the testing area pursuant to Article 68. (e) Description of the systems and procedures for the safeguarding of all data, including the frequency with which a backup of the database is undertaken, and the systems and procedures for prompt recovery of all data and operations in the event of a disaster pursuant to Article 68. (f) Description of the security plan of the registry established pursuant to the general security requirements under Annex XV. (g) Description of the system and procedures of the registry in respect of change management pursuant to Article 72. (h) Information requested by the Central Administrator to enable the distribution of digital certificates pursuant to Annex XV. Any subsequent changes shall be promptly notified to the Commission. 2. For the period 2005-2007, each Member State shall notify the Commission of the number of force majeure allowances to be issued, subsequent to an authorisation to issue such allowances being granted by the Commission pursuant to Article 29 of Directive 2003/87/EC. 3. In advance of the 2008-2012 period and each subsequent five year period, each Member State shall notify the Commission of the following information: (a) The total number of ERUs and CERs which operators are allowed to use for each period pursuant to Article 11a(1) of Directive 2003/87/EC. (b) The commitment period reserve, calculated in accordance with Decision 18/CP.7 of the Conference of the Parties to the UNFCCC as 90 per cent of the Member States assigned amount or 100 % of five times its most recently reviewed inventory, whichever is lowest. Any subsequent changes shall be promptly notified to the Commission. National allocation plan table requirements 4. Each national allocation plan shall be submitted in accordance with the formats set out in paragraphs 5 and 7. 5. The format for submitting a national allocation plan table to the Commission is the following: (a) Total number of allowances allocated: in a single cell the total number of allowances that are allocated for the period covered by the national allocation plan. (b) Total number of allowances in the new entrants reserve: in a single cell the total number of allowances that are set aside for new entrants for the period covered by the national allocation plan. (c) Years: in individual cells for each of the years covered in the national allocation plan from 2005 onwards in ascending order. (d) Installation identification code: in individual cells comprising the elements set out in Annex VI and in ascending order. (e) Allocated allowances: the allowances to be allocated for a specified year for a specified installation shall be entered into the cell connecting that year to that installations identification code. 6. The installations listed under paragraph 5(d) shall include installations unilaterally included under Article 24 of Directive 2003/87/EC and shall not include any installations temporarily excluded under Article 27 of Directive 2003/87/EC. 7. The XML schema for submitting a national allocation plan table to the Commission is the following: 8. As part of the initialisation procedures set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC, the Commission shall inform the Secretariat to the UNFCCC of the account identification codes of the cancellation accounts, retirement accounts and replacement accounts of each registry. ANNEX XV Security standards Communication link between the Community independent transaction log and each registry 1. From 1 January 2005 until the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established, all processes concerning allowances, verified emissions and accounts shall be completed using a communication link with the following properties: (a) Secure transmission shall be achieved through the use of secure socket layer (SSL) technology with a minimum of 128 bit encryption. (b) The identity of each registry shall be authenticated using digital certificates for the requests originating from the Community independent transaction log. The identity of the Community independent transaction log shall be authenticated using digital certificates for each request originating from a registry. The identity of each registry shall be authenticated using a user name and password for each request originating from a registry. The identity of the Community independent transaction log shall be authenticated using a user name and password for each request originating from the Community independent transaction log. Digital certificates shall be registered as valid by the certification authority. Secure systems shall be used to store the digital certificates and usernames and passwords, and access shall be limited. Usernames and passwords shall have a minimum length of 10 characters and shall comply with the hypertext transfer protocol (HTTP) basic authentication scheme (http://www.ietf.org/rfc/rfc2617.txt). 2. After the communication link between the Community independent transaction log and the UNFCCC independent transaction log is established, all processes concerning allowances, verified emissions, accounts and Kyoto units shall be completed using a communication link with the properties set out in the functional and technical specifications for data exchange standards for registry systems under the Kyoto Protocol, elaborated pursuant to Decision 24/CP.8 of the Conference of the Parties to the UNFCCC. Communication link between the Community independent transaction log and its authorised representatives, and each registry and all authorised representatives in that registry 3. The communication link between the Community independent transaction log and its authorised representatives, and between a registry and the authorised representatives of account holders, verifiers and the registry administrator, when the authorised representatives are obtaining access from a network different from the one serving the Community independent transaction log or that registry, shall have the following properties: (a) Secure transmission shall be achieved through the use of secure socket layer (SSL) technology with a minimum of 128 bit encryption. (b) The identity of each authorised representative shall be authenticated through the use of usernames and passwords, which are registered as valid by the registry. 4. The system for issuing usernames and passwords pursuant to paragraph 3(b) to authorised representatives shall have the following properties: (a) At any time, each authorised representative shall have a unique username and a unique password. (b) The registry administrator shall maintain a list of all authorised representatives who have been granted access to the registry and their access rights within that registry. (c) The number of authorised representatives of the Central Administrator and registry administrator shall be kept to a minimum and access rights shall be allocated solely on the basis of enabling administrative tasks to be performed. (d) Any default vendor passwords with Central Administrator or registry administrator access rights shall be changed immediately after installation of the software and hardware for the Community independent transaction log or registry. (e) Authorised representatives shall be required to change any temporary passwords they have been given upon accessing the secure area of the Community independent transaction log or registry for the first time, and thereafter shall be required to change their passwords every two months at a minimum. (f) The password management system shall maintain a record of previous passwords for an authorised representative and prevent re-use of the previous ten passwords for that authorised representative. Passwords shall have a minimum length of 8 characters and be a mix of numeric and alphabetical characters. (g) Passwords shall not be displayed on a computer screen when being entered by an authorised representative, and password files shall not be directly visible to an authorised representative of the Central Administrator or registry administrator. Communication link between the Community independent transaction log and the general public, and each registry and the general public 5. The public area of the website of the Community independent transaction log and the public website of a registry shall not require authentication of its users representing the general public. 6. The public area of the Community independent transaction log website and the public area of a registry website shall not permit its users representing the general public to directly access data from the database of the Community independent transaction log or the database of that registry. Data which is publicly accessible in accordance with Annex XVI shall be accessed via a separate database. General security requirements for the Community independent transaction log and each registry 7. The following general security requirements shall apply to the Community independent transaction log and each registry: (a) A firewall shall protect the Community independent transaction log and each registry from the Internet, and shall be configured as strictly as is possible to limit traffic to and from the Internet. (b) The Community independent transaction log and each registry shall run regular virus scans on all nodes, workstations and servers within their networks. Anti-virus software shall be updated regularly. (c) The Community independent transaction log and each registry shall ensure that all node, workstation and server software is correctly configured and routinely patched as security and functional updates are released. (d) When necessary, the Community independent transaction log and each registry shall apply additional security requirements to ensure that the registry system is able to respond to new security threats. ANNEX XVI Reporting requirements of each registry administrator and the Central Administrator Publicly available information from each registry and the Community independent transaction log 1. The Central Administrator shall display and update the information in paragraphs 2 to 4 in respect of the registry system on the public area of the Community independent transaction log's web site, in accordance with the specified timing, and each registry administrator shall display and update this information in respect of its registry on the public area of that registry's web site, in accordance with the specified timing. 2. The following information for each account shall be displayed in the week after the account has been created in a registry, and shall be updated on a weekly basis: (a) account holder name: the holder of the account (person, operator, Commission, Member State); (b) alphanumeric identifier: the identifier specified by the account holder assigned to each account; (c) name, address, city, postcode, country, telephone number, facsimile number and email address of the primary and secondary authorised representatives of the account specified by the account holder for that account. 3. The following additional information for each operator holding account shall be displayed in the week after the account has been created in the registry, and shall be updated on a weekly basis: (a) points 1 to 4.1, 4.4 to 5.5 and point 7 (activity 1) of the information identifying the installation related to the operator holding account as listed in section 11.1 of Annex I to Commission Decision 2004/156/EC; (b) permit identification code: the code assigned to the installation related to the operator holding account comprising the elements set out in Annex VI; (c) installation identification code: the code assigned to the installation related to the operator holding account comprising the elements set out in Annex VI; (d) allowances and any force majeure allowances allocated to the installation related to the operator holding account, which is part of the national allocation plan table or is a new entrant, under Article 11 of Directive 2003/87/EC. 4. The following additional information for each operator holding account for the years 2005 onwards shall be displayed in accordance with the following specified dates: (a) verified emissions figure for the installation related to the operator holding account for year X shall be displayed from 15 May onwards of year (X+1); (b) allowances surrendered pursuant to Articles 52, 53 and 54, by unit identification code, for year X shall be displayed from 15 May onwards of year (X+1); (c) a symbol identifying whether the installation related to the operator holding account is or is not in breach of its obligation under Article 6(2)(e) of Directive 2003/87/EC for year X shall be displayed from 15 May onwards of year (X+1). Publicly available information from each registry 5. Each registry administrator shall display and update the information in paragraphs 6 to 10 in respect of its registry on the public area of that registry's web site, in accordance with the specified timing. 6. The following information for each project identifier for a project activity implemented pursuant to Article 6 of the Kyoto Protocol against which the Member State has issued ERUs shall be displayed in the week after the issue has taken place: (a) project name: a unique name for the project; (b) project location: the Member State and town or region in which the project is located; (c) years of ERU issuance: the years in which ERUs have been issued as a result of the project activity implemented pursuant to Article 6 of the Kyoto Protocol; (d) reports: downloadable electronic versions of all publicly available documentation relating to the project, including proposals, monitoring, verification and issuance of ERUs, where relevant, subject to the confidentiality provisions in Decision -/CMP.1 [Article 6] of the Conference of the Parties to the UNFCCC serving as the meeting of the Parties to the Kyoto Protocol. 7. The following holding and transaction information, by unit identification code comprising the elements set out in Annex VI, relevant for that registry for the years 2005 onwards shall be displayed in accordance with the following specified dates: (a) the total quantity of ERUs, CERs, AAUs and RMUs held in each account (person holding, operator holding, Party holding, cancellation, replacement or retirement) on 1 January of year X shall be displayed from 15 January onwards of year (X+5); (b) the total quantity of AAUs issued in year X on the basis of the assigned amount pursuant to Article 7 of Decision No 280/2004/EC shall be displayed from 15 January onwards of year (X+1); (c) the total quantity of ERUs issued in year X on the basis of project activity implemented pursuant to Article 6 of the Kyoto Protocol shall be displayed from 15 January onwards of year (X+1); (d) the total quantity of ERUs, CERs, AAUs and RMUs acquired from other registries in year X and the identity of the transferring accounts and registries shall be displayed from 15 January onwards of year (X+5); (e) the total quantity of RMUs issued in year X on the basis of each activity under Article 3, paragraphs 3 and 4 of the Kyoto Protocol shall be displayed from 15 January onwards of year (X+1); (f) the total quantity of ERUs, CERs, AAUs and RMUs transferred to other registries in year X and the identity of the acquiring accounts and registries shall be displayed from 15 January onwards of year (X+5); (g) the total quantity of ERUs, CERs, AAUs and RMUs cancelled in year X on the basis of activities under Article 3, paragraphs 3 and 4 of the Kyoto Protocol shall be displayed from 15 January onwards of year (X+1); (h) the total quantity of ERUs, CERs, AAUs and RMUs cancelled in year X following determination by the compliance committee under the Kyoto Protocol that the Member State is not in compliance with its commitment under Article 3, paragraph 1 of the Kyoto Protocol shall be displayed from 15 January onwards of year (X+1); (i) the total quantity of other ERUs, CERs, AAUs and RMUs, or allowances, cancelled in year X and the reference to the Article pursuant to which these Kyoto units or allowances were cancelled under this Regulation shall be displayed from 15 January onwards of year (X+1); (j) the total quantity of ERUs, CERs, AAUs, RMUs and allowances retired in year X shall be displayed from 15 January onwards of year (X+1); (k) the total quantity of ERUs, CERs, AAUs carried over in year X from the previous commitment period shall be displayed from 15 January onwards of year (X+1); (l) the total quantity of allowances from the previous commitment period cancelled and replaced in year X shall be displayed from 15 May onwards of year X; (m) current holdings of ERUs, CERs, AAUs and RMUs in each account (person holding, operator holding, Party holding, cancellation or retirement) on 31 December of year X shall be displayed from 15 January onwards of year (X+5). 8. The list of persons authorised by the Member State to hold ERUs, CERs, AAUs and/or RMUs under its responsibility shall be displayed in the week after such authorisations have been given, and shall be updated on a weekly basis. 9. The total number of CERs and ERUs which operators are allowed to use for each period pursuant to Article 11a(1) of Directive 2003/87/EC shall be displayed in accordance with Article 30(3) of Directive 2003/87/EC. 10. The commitment period reserve, calculated in accordance with Decision 18/CP.7 of the Conference of the Parties to the UNFCCC as 90 % of the Member State's assigned amount or 100 % of five times its most recently reviewed inventory, whichever is lowest, and the number of Kyoto units by which the Member State is exceeding, and therefore in compliance with, its commitment period reserve shall be displayed on request. Publicly available information from the Community independent transaction log 11. The Central Administrator shall display and update the information in paragraph 12 in respect of the registry system on the public area of the Community independent transaction log's web site, in accordance with the specified timing. 12. The following information for each completed transaction relevant for the registries system for year X shall be displayed from 15 January onwards of year (X+5): (a) account identification code of the transferring account: the code assigned to the account comprising the elements set out in Annex VI; (b) account identification code of the acquiring account: the code assigned to the account comprising the elements set out in Annex VI; (c) account holder name of the transferring account: the holder of the account (person, operator, Commission, Member State); (d) account holder name of the acquiring account: the holder of the account (person, operator, Commission, Member State); (e) allowances or Kyoto units involved in the transaction by unit identification code comprising the elements set out in Annex VI; (f) transaction identification code: the code assigned to the transaction comprising the elements set out in Annex VI; (g) date and time at which the transaction was completed (in Greenwich Mean Time); (h) process type: the categorisation of a process comprising the elements set out in Annex VII. Information from each registry to be made available to account holders 13. Each registry administrator shall display and update the information in paragraph 14 in respect of its registry on the secure area of that registry's web site, in accordance with the specified timing. 14. The following elements for each account, by unit identification code comprising the elements set out in Annex VI, shall be displayed on the account holder's request to that account holder only: (a) current holdings of allowances or Kyoto units; (b) list of proposed transactions initiated by that account holder, detailing for each proposed transaction the elements in paragraph 12(a) to (f), the date and time at which the transaction was proposed (in Greenwich Mean Time), the current status of that proposed transaction and any response codes returned consequent to the checks made pursuant to Annex IX; (c) list of allowances or Kyoto units acquired by that account as a result of completed transactions, detailing for each transaction the elements in paragraph 12(a) to (g); (d) list of allowances or Kyoto units transferred out of that account as a result of completed transactions, detailing for each transaction the elements in paragraph 12(a) to (g).